Exhibit 10.31
EXECUTION VERSION




INFORMATION IN THIS EXHIBIT IDENTIFIED BY THE MARK “[***]” IS CONFIDENTIAL AND
HAS BEEN EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------





NRG DGPV HOLDCO 3 LLC
a Delaware Limited Liability Company

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
Dated as of September 26, 2017

--------------------------------------------------------------------------------



THE SECURITIES (MEMBERSHIP INTERESTS) REPRESENTED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR REGISTERED OR QUALIFIED
UNDER ANY SECURITIES OR BLUE SKY LAWS OF ANY STATE OR JURISDICTION. THEREFORE,
THE SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNTIL A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR THE APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD TO THE
PROPOSED TRANSFER, OR UNLESS REGISTRATION OR QUALIFICATION UNDER THE SECURITIES
ACT OR BLUE SKY LAWS IS NOT REQUIRED IN CONNECTION WITH THE PROPOSED TRANSFER.









--------------------------------------------------------------------------------






NRG DGPV HOLDCO 3 LLC

Amended and Restated Limited Liability Company Agreement
TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS 2
Section 1.1
Certain Definitions. 2

Section 1.2
Other Definitional Provisions 22

ARTICLE II THE COMPANY 23
Section 2.1
Continuation of Limited Liability Company. 23

Section 2.2
Name. 23

Section 2.3
Principal Office. 24

Section 2.4
Registered Office; Registered Agent. 24

Section 2.5
Purposes. 24

Section 2.6
Term.    24

Section 2.7
Title to Property.    24

Section 2.8
Units; Certificates of Membership Interest; Applicability of Article 8 of
UCC.    25

Section 2.9
No Partnership.    25

ARTICLE III CAPITAL CONTRIBUTIONS
25

Section 3.1
Class A Interest.    25

Section 3.2
Class B Interest.    25

Section 3.3
Other Required Capital Contributions.    26

Section 3.4
Member Loans.    28



i



--------------------------------------------------------------------------------





Section 3.5
No Right to Return of Capital Contributions.    28

ARTICLE IV CAPITAL ACCOUNTS; ALLOCATIONS
29

Section 4.1
Capital Accounts.    29

Section 4.2
Allocations.    30

Section 4.3
Adjustments.    30

Section 4.4
Tax Allocations.    32

Section 4.5
Other Allocation Rules.    33

ARTICLE V DISTRIBUTIONS
33

Section 5.1
Distributions of Available Cash Flow.    33

Section 5.2
Limitation.    34

Section 5.3
Withholding.    34

ARTICLE VI MANAGEMENT
34

Section 6.1
Manager.    34

Section 6.2
Standard of Care; Required Consents.    39

Section 6.3
Fund Company Acquisitions; Fund Company Call Events.    44

Section 6.4
Removal and Election of Manager.    45

Section 6.5
Indemnification and Exculpation.    46

Section 6.6
Company Reimbursement; Fund Formation Expenses.    46



ii



--------------------------------------------------------------------------------





Section 6.7
Officers.    47

Section 6.8
Approved Budgets.    48

ARTICLE VII RIGHTS AND RESPONSIBILITIES OF MEMBERS
48

Section 7.1
General.    48

Section 7.2
Member Consent.    49

Section 7.3
Member Liability.    49

Section 7.4
Withdrawal.    50

Section 7.5
Member Compensation.    50

Section 7.6
Other Ventures.    50

Section 7.7
Confidential Information.    50

Section 7.8
Company Property.    53

ARTICLE VIII ADMINISTRATIVE AND TAX MATTERS
53

Section 8.1
Intent for Income Tax Purposes.    53

Section 8.2
Books and Records; Bank Accounts; Company Procedures.    53

Section 8.3
Information and Access Rights.    55

Section 8.4
Reports.    55

Section 8.5
Permitted Investments.    56

Section 8.6
Tax Elections.    57



iii



--------------------------------------------------------------------------------





Section 8.7
Tax Matters Person and Company Tax Filings.    58

Section 8.8
Financial Accounting.    61

Section 8.9
Membership Interest Legend.    61

Section 8.10
Representations, Warranties and Covenants of the Members.    62

Section 8.11
Survival.    63

ARTICLE IX TRANSFERS OF INTERESTS
64

Section 9.1
Transfer Restrictions.    64

Section 9.2
Permitted Transfers.    64

Section 9.3
Conditions to Transfers.    64

Section 9.4
Encumbrances of Membership Interest.    66

Section 9.5
Admission of Transferee as a Member.    66

Section 9.6
Change in Control.    67

Section 9.7
Terminated Member.    68

ARTICLE X AGGREGATE TRACKING MODEL AND DISPUTE
69

Section 10.1
Aggregate Tracking Model.    69

Section 10.2
Dispute.    69

ARTICLE XI INDEMNIFICATION
70

Section 11.1
Indemnification by the Members.    70



iv



--------------------------------------------------------------------------------





Section 11.2
Limitation on Liability.    72

Section 11.3
Procedure for Indemnification.    73

Section 11.4
Exclusivity.    74

Section 11.5
No Right of Contribution.    74

Section 11.6
Entire Agreement.    74

ARTICLE XII DISSOLUTION, LIQUIDATION AND TERMINATION
74

Section 12.1
Dissolution.    74

Section 12.2
Liquidation and Termination.    75

Section 12.3
Deficit Capital Accounts.    76

Section 12.4
Termination.    76

ARTICLE XIII GENERAL PROVISIONS
77

Section 13.1
Offset.    77

Section 13.2
Notices.    77

Section 13.3
Counterparts.    77

Section 13.4
Governing Law and Severability.    77

Section 13.5
Entire Agreement.    78

Section 13.6
Effect of Waiver or Consent.    78

Section 13.7
Amendment or Modification.    78



v



--------------------------------------------------------------------------------





Section 13.8
Binding Effect.    78

Section 13.9
Further Assurances.    78

Section 13.10
Jurisdiction.    79

Section 13.11
Limitation on Liability.    79







vi



--------------------------------------------------------------------------------





ANNEXES, SCHEDULES AND EXHIBITS:
Annex I    Members
Annex II    Underwriting Assumptions
Exhibit A    Form of Fund Addendum
Exhibit B    Form of Membership Interest Certificate
Exhibit C    Form of Assignment Agreement
Exhibit D    Initial Operating Budget
Exhibit E    Form of Cumulative Base Case Model









vii



--------------------------------------------------------------------------------








NRG DGPV HOLDCO 3 LLC

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
September 26, 2017 (this “Agreement”), is made and entered into by and among NRG
YIELD DGPV HOLDING LLC, a Delaware limited liability company (the “Initial
Class A Member”), as a Class A Member, NRG RENEW DG HOLDINGS LLC, a Delaware
limited liability company (the “Initial Class B Member”), as a Class B Member,
and NRG Renew LLC, a Delaware limited liability company (the “Sponsor”), solely
for the purpose of acknowledging the indemnity obligations contained in Article
XI. This Agreement supersedes all prior and contemporaneous agreements,
statements, understandings and representations regarding the terms and
operations of the Company, including without limitation that certain Limited
Liability Company Agreement of the Company dated April 26, 2017 (the “Original
Agreement”).
RECITALS
A.    NRG DGPV HOLDCO 3 LLC, a Delaware limited liability company (the
“Company”), was formed by the Initial Class B Member pursuant to the Act on
April 26, 2017, by virtue of its Certificate of Formation (the “Delaware
Certificate”) filed with the Secretary of State of the State of Delaware. Prior
to the Execution Date, the Initial Class B Member owned 100% of the membership
interests in the Company. The Company now desires to admit the Initial Class A
Member as a member of the Company.
B.    The Company intends to own interests in subsidiary companies (each a “Fund
Company” and collectively the “Fund Companies”) that either own or will purchase
solar power generation projects and other ancillary related assets (each a
“Project” and collectively, the “Projects”);
C.    The Company will hold its interest in the Fund Companies through one or
more intermediate wholly-owned companies (each an “Intermediate Company” and
collectively the “Intermediate Companies”). An Intermediate Company may be the
sole owner of a Fund Company or it may be the managing member of such Fund
Company if such Fund Company is jointly owned with one or more investors (each,
a “Fund Investor” and collectively, the “Fund Investors”);    
D.     Upon the approval of the Members for acquisition by the Company of a Fund
Company, the Members will each make capital contributions to the Company to fund
the Company’s purchase of such Fund Company, if such Fund Company is a going
concern, and to fund the ongoing obligations of each Intermediate Company with
respect to its Fund Company subsidiaries in accordance with the Company’s
Approved Budget.
E.    The Company adopted the Original Agreement on April 26, 2017 and now
wishes to replace such Original Agreement.





--------------------------------------------------------------------------------





F.    The Members desire to enter into this Agreement to describe their
respective right and obligations as members of the Company.
NOW, THEREFORE, in consideration of the premises and the mutual undertakings
contained herein, the parties hereto hereby agree, as follows:


2



--------------------------------------------------------------------------------






Article I    
DEFINITIONS

Section 1.1    Certain Definitions.
The following initially capitalized terms, as and when used in this Agreement,
shall have meanings set forth below:
“Accepted Acquisition” is defined in Section 6.3(b).
“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §§ 18-101 et
seq., as amended from time to time, and any successor to such statutes.
“Additional Project Document” means, collectively, any Contract (or series of
related Contracts) entered into by the Company or any Subject Company subsequent
to the Effective Date.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Capital Account established and maintained for
such Member, as the same is specially computed as of the end of the Taxable Year
after giving effect to the following adjustments:
(a)    Credit to such Member’s Capital Account any amounts (including unpaid
Capital Contributions expected to be paid by the end of the relevant tax year)
which such Member is obligated to contribute to the Company or to restore
pursuant to Section 12.3 of this Agreement or is deemed obligated to restore
pursuant to the penultimate sentences in Treasury Regulations
Sections 1.704‑2(g)(1) and 1.704‑2(i)(5), and
(b)    Debit to such Member’s Capital Account any items described in Treasury
Regulations Sections 1.704‑1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704‑1(b)(2)(ii)(d)
and shall be interpreted consistently with the Treasury Regulations.
“Adjusted Deficit Capital Account Balance” has the meaning set forth in Section
12.3.
“Advisors” is defined in Section 7.7(a).
“Affiliate” means, with respect to any designated Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, such designated Person. Any
Person shall be deemed to be an Affiliate of any specified Person if such Person
owns more than fifty percent (50%) of the voting securities of the specified
Person, if the specified Person owns more than fifty percent (50%) of the voting
securities of such Person, or if more than fifty percent (50%) of the voting
securities of the specified Person and such Person are under common Control.
Notwithstanding anything to the contrary


3



--------------------------------------------------------------------------------





herein, the Initial Class A Member and the Initial Class B Member shall not be
considered Affiliates for purposes of this Agreement.
“After‑Tax Basis” means, with respect to any payment to be actually or
constructively received by any Person, the amount of such payment (the “base
payment”) supplemented by a further payment (the “additional payment”) to that
Person so that the sum of the base payment plus the additional payment shall,
after deduction of the amount of all federal income taxes required to be paid by
such Person in respect of the receipt or accrual of the base payment and the
additional payment, using an assumed rate equal to the Highest Marginal Rate
(and ignoring state and local taxes), taking into account any federal income tax
savings realized (or likely to be realized in the future as a result of such
base payment) at a discount rate equal to the applicable Target IRR by the
recipient as a result of the payment or the event giving rise to the payment,
using an assumed rate equal to the Highest Marginal Rate, equals the amount
required to be received.
“After‑Tax IRR” means, with respect to the Holder of a Class A Unit and at the
time of any determination, the annual effective discount rate (calculated and
compounded on a daily basis using the Microsoft Excel XIRR function on all
after‑tax cash flows) which sets A equal to B, where A is the sum of (a) the
present value of all Cash Distributions in respect of such Class A Unit, plus
(b) the present value of all Tax Benefits in respect of such Class A Unit, plus
(c) the present value of all indemnity payments (net of any tax gross-up
payments) received in respect of such Class A Unit, that compensate for loss of
any item listed in the foregoing clauses (a) and (b), minus (d) the present
value of all Tax Costs in respect of such Class A Unit; and B is the present
value of all Capital Contributions made in respect of Class A Units.
“Aggregate Tracking Model” means the base case model for the Company, to be
prepared and approved in connection with the execution of the second Fund
Addendum and updated (a) to reflect each Accepted Acquisition and Fund Addendum,
(b) monthly during the Investment Period and (c) as otherwise required by this
Agreement from time to time, in each case, to reflect actual results of the
Company. The updated Aggregate Tracking Model shall be delivered by the Manager
to the Members, each time it is updated as set forth above.
“Agreement” means this Amended and Restated Limited Liability Company Agreement.
“Alternative Investment Grade 1” shall have the meaning given to it in each
applicable Fund Credit Profile.
“Alternative Investment Grade 2” shall have the meaning given to it in each
applicable Fund Credit Profile.
“AMA” means that certain Asset Management Agreement, dated July 31, 2017 between
NRG Chestnut Fund, LLC and NRG Solar Asset Management LLC as amended, modified,
supplemented from time to time.
“Anti‑Corruption Laws” means (a) anti-bribery or anti-corruption Laws, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the U.K. Bribery
Act 2010, and


4



--------------------------------------------------------------------------------





(b) Laws relating to financial record keeping and reporting, currency transfer
and money laundering, including, as applicable, the US PATRIOT Act of 2001 and
all “know your customer” rules and other applicable regulations.
“Approved Budget” means the annual operating budget prepared and approved (or
deemed approved) by the Members in accordance with Section 6.7 and updated upon
each Accepted Acquisition.
“Assets” means all right, title and interest of a Person in land, properties,
buildings, improvements, fixtures, foundations, assets and rights of any kind,
whether tangible or intangible, real, personal or mixed, including contracts,
leases, easements, equipment, systems, books, data, reports, studies and
records, proprietary rights, intellectual property, Licenses and Permits, rights
under or pursuant to all warranties, representations and guarantees, cash,
accounts receivable, deposits and prepaid expenses.
“Available Cash Flow” means, with respect to any Distribution Date, Company
Revenues less the amount of Company Expenses for such period. For the avoidance
of doubt, Available Cash Flow will not include the Capital Contributions by the
Members, which shall be applied by the Manager to fund Company obligations and
expenses in accordance with this Agreement.
“Backleveraged Fund Company” means a Fund Company that has material
Indebtedness, until such time as such Indebtedness is paid off in full and such
Fund Company shall thereafter be an “Unleveraged Fund Company”. The Fund
Addendum shall indicate whether such Fund Company will initially be a
Backleveraged Fund Company.
“Bankrupt” means, with respect to any Person: (a) that such Person (i) files in
any court pursuant to any statute of the United States or of any state a
voluntary petition in bankruptcy or insolvency, (ii) files a petition or answer
seeking for such Person a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law or the
appointment of a receiver or a trustee of all or a material portion of such
Person’s Assets, (iii) makes a general assignment for the benefit of creditors,
(iv) becomes the subject of an order for relief or is declared insolvent in any
federal or state bankruptcy or insolvency proceedings, (v) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Person in a proceeding of the type described in (i)
through (iv), (vi) admits in writing its inability to pay its debts as they fall
due, or (vii) seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator of any material portion of its Assets; or (b) a petition
in bankruptcy or insolvency, or a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Law has been commenced against such Person, and sixty (60) days
have expired without dismissal thereof or with respect to which, without such
Person’s consent or acquiescence, a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties has been
appointed and sixty (60) days have expired without the appointment’s having been
vacated or stayed, or sixty (60) days have expired after the date of expiration
of a stay, if the appointment has not previously been vacated; or (c) if a
Member, the whole or any material portion of such Person’s Membership Interest
is levied or attached, and such levy or attachment is not released or discharged
within sixty (60) days.


5



--------------------------------------------------------------------------------





“Budget Act” means the Bipartisan Budget Act of 2015, P.L. 114-74.
“Business Day” means any day except Saturday, Sunday and any day that is a legal
holiday in New York City or a day on which banking institutions are authorized
or required by Law or other government action to close in New York City.
“CAFD Yield” is defined in Section 3.3(c).
“Capital Account” means the capital account established and maintained for a
Member pursuant to Section 4.1.
“Capital Call Amount” is defined in Section 3.3(b).
“Capital Contribution” means any cash or the initial Value of any other property
(net of liabilities secured by such property that the Company is considered to
assume or take subject to under Code Section 752) that a Member directly or
indirectly contributes to the Company with respect to the Units held or
purchased by such Member, including any capital contributions made by such
Member pursuant to Article III hereof, and any reference to the Capital
Contributions of a Member shall include the Capital Contributions of any
predecessor Holder of the Member’s Units.
“Capital Contribution Request” is defined in Section 3.3(b).
“Cash Distribution” means cash distributions to Holders made on any Distribution
Date or date of distribution of liquidation proceeds.
“Cash Flow” means projected Revenue minus projected Expenses.
“Certified Public Accountant” means a firm of independent public accountants (a)
that is one of Ernst & Young, Deloitte & Touche, PricewaterhouseCoopers or KPMG
LLC, as selected from time to time by the Manager or (b) with respect to any
other firm, as selected from time to time with the Consent of the Members.
“Change in Control” means the occurrence, after the date of this Agreement, of
any event or series of events that results in a change in the Person who
ultimately Controls the Class B Member.
“Change in Control Notice” is defined in Section 9.6.
“Class A Claims” is defined in Section 11.1.
“Class A Capital Contribution Amount” is defined in Section 3.3(c).
“Class A Interest” means, with respect to any Class A Member: (a) that Class A
Member’s status as a Class A Member; (b) that Class A Member’s share of Company
Items and the right to receive distributions from the Company; (c) all other
rights, benefits and privileges enjoyed by that Class A Member (under the Act,
this Agreement, or otherwise) in its capacity as a Class A Member, including
that Class A Member’s right to vote, consent and approve and otherwise to


6



--------------------------------------------------------------------------------





participate in the management of the Company, to the extent provided in this
Agreement; and (d) all obligations, duties and liabilities imposed on that
Class A Member (under the Act, this Agreement or otherwise) in its capacity as a
Class A Member, including any obligations to make Capital Contributions.
“Class A Member” means each Member holding a Class A Interest.
“Class A Member Capital Contribution Commitment” means $50,000,000.
“Class A Member Capital Contribution Commitment Accordion Amount” means an
additional Class A Member Capital Contribution commitment, in an amount up to
$50,000,000, which the Class B Member may elect in its sole discretion, if the
Class A Member has made aggregate Capital Contributions of at least $25,000,000
by March 31, 2018; provided, that the Class B Member’s election shall be made,
by providing written notice thereof to the Class A Member, within thirty (30)
days of the date on which the Class A Member has made aggregate Capital
Contributions of at least $25,000,000 (but in no event later than April 30,
2018).
“Class A Parties” is defined in Section 11.1.
“Class A Unit” means a unit representing a Class A Interest having the rights,
preferences and designations provided for such class in this Agreement.
“Class B Capital Contribution Amount” is defined in Section 3.3(d).
“Class B Claim” is defined in Section 11.1(b).
“Class B Interest” means, with respect to any Class B Member: (a) that Class B
Member’s status as a Class B Member; (b) that Class B Member’s share of Company
Items, and the right to receive distributions from the Company; (c) all other
rights, benefits and privileges enjoyed by that Class B Member (under the Act,
this Agreement, or otherwise) in its capacity as a Class B Member, including
that Class B Member’s right to vote, consent and approve and otherwise to
participate in the management of the Company to the extent provided in this
Agreement; and (d) all obligations, duties and liabilities imposed on that
Class B Member (under the Act, this Agreement or otherwise) in its capacity as a
Class B Member, including any obligations to make Capital Contributions.
“Class B Member” means each Member holding a Class B Interest.
“Class B Parties” is defined in Section 11.1(b).
“Class B Unit” means a unit representing a Class B Interest having the rights,
preferences and designations provided for such class in this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any corresponding provisions of any successor tax statute.


7



--------------------------------------------------------------------------------





“Commitment Fee” means a fee, payable by the Class B Member to the Class A
Member in an amount equal to nine and seventy-five hundredths percent (9.75%)
multiplied by the unused amount of the Class A Member Capital Contribution
Commitment and, if applicable, any Class A Member Capital Contribution
Commitment Accordion Amount, as of the end of the Investment Period.
“Company” is defined in the recitals to this Agreement.
“Company Expenses” means all expenses of the Company and of the Subject
Companies, including, without limitation, Company Reimbursable Expenses, any
amounts required to service any Indebtedness of the Company or a Subject
Company, and any amounts required to establish reserves (as determined in the
reasonable judgment of the Manager in accordance with the Approved Budget).
“Company Items” means the separate items of income, gain, loss, deduction and
credit of the Company for purposes of subchapter K of the Code, as determined
for Capital Account maintenance purposes consistent with the principles of
Treasury Regulations Section 1.704‑1(b)(2)(iv).
“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
set forth in Treasury Regulations Section 1.704‑2(b)(2) and will be determined
as provided in Treasury Regulations Section 1.704‑2(d).
“Company Reimbursable Expenses” means all reasonable and documented Third Party
costs and expenses incurred in the ordinary course of business by the Manager on
behalf of the Company in performing the duties hereunder or relating to the
Company’s activities and business, including all reasonable and documented costs
and expenses incurred for legal, accounting and auditing fees paid or payable to
Third Parties in accordance with this Agreement and as provided for in the
Approved Budget, but excluding such costs and expenses attributable to the gross
negligence, willful misconduct or fraud of the Manager or a breach by the
Manager (or a Member if such Member is, or is an Affiliate of, the Manager).
“Company Revenue” means the gross cash receipts from Company operations
(including sales and dispositions of Company Assets (including Contracted RECs),
insurance payments, warranty payments, cash previously reserved).
“Competitor” means any Person directly or indirectly engaged in owning,
managing, operating, maintaining or developing facilities utilizing solar power
for the production of electricity for sale to others; provided that a Person who
is involved in owning, managing, developing, maintaining or operating such
facilities solely as a result of such Person, directly or through an Affiliate,
making passive investments in such facilities shall not be considered a
“Competitor” hereunder so long as such Person certifies in a manner reasonably
acceptable to the Class B Members that it has in place procedures to prevent any
Affiliate of such Person that is not a passive owner, manager, operator,
maintenance provider or developer from acquiring confidential information
relating to its investment in the Company.


8



--------------------------------------------------------------------------------





“Confidential Information” is defined in Section 7.7(a).
“Consent of the Class A Members” means the written consent or approval of the
Class A Members who own in the aggregate more than fifty percent (50%) of the
Class A Units, which consent may be included as part of a Fund Addendum.
“Consent of the Class B Members” means the written consent or approval of the
Class B Members who own in the aggregate more than fifty percent (50%) of the
Class B Units.
“Consent of the Members” means both the Consent of the Class A Members and the
Consent of the Class B Members, which consent may be included as part of a Fund
Addendum.
“Contracted RECs” means any REC projected to be generated by a Project in the
future, that, as of the date on which the Class A Member is making a Capital
Contribution with respect to the associated Project, is subject to a contract
with NRG Power Marketing LLC (with a guaranty from NRG Energy Inc.) or another
third party to be agreed upon with the Consent of the Members, providing for
such REC to be sold at a fixed or determinable price.
“Contracted Revenue” means a percentage of projected revenue designated as
“Contracted Revenue” as more specifically described in the Fund Credit Profile
attached to the relevant Fund Addendum.
“Contracts” means contracts, agreements, leases, licenses, notes, indentures,
obligations, reinsurance treaties, bonds, mortgages, instruments, and other
binding commitments, arrangements, undertakings and understandings (whether
written or oral).
“Contribution Event” is defined in Section 3.3(e).
“Control” and the terms “Controlled by” and “under common Control” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership,
by contract, or otherwise.
“Cumulative Base Case Model” means the base case financial model, using the
assumptions set forth on Annex II and in the form of Exhibit E, in connection
with each Equity Capital Contribution Date, which will be attached to the
applicable Capital Contribution Request and shall specifically set forth the
Capital Contributions required to be made by each Member to the Company in order
to fund the Company’s capital contribution to the Fund Company or Intermediate
Company, as applicable, relating to such Equity Capital Contribution Date. For
clarity, (i) the Cumulative Base Case Model shall incorporate the Fund Base Case
Model which relates to the relevant Equity Capital Contribution Date and all
Fund Base Case Models relating to prior Equity Capital Contribution Dates (but
shall not reflect the actual results of the Company or any Subject Company) (ii)
the Cumulative Base Case Model will not be updated for actual historical
performance and (iii) following the Investment Period, the Cumulative Base Case
Model will not be used by the Members for purposes of this Agreement.


9



--------------------------------------------------------------------------------





“Customer Contract” means a fixed price or indexed price power purchase
agreement or lease with residential customers or corporate customers.
“Damages” is defined in Section 11.1.
“Delaware Certificate” is defined in the recitals to this Agreement.
“Depreciation” means, for each Taxable Year, an amount equal to the
depreciation, amortization (including pursuant to Code Sections 197 and 709) or
other cost recovery deduction allowable for federal income tax purposes with
respect to an Asset for such period, except that if the Value of any Asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such period, Depreciation shall be an amount which bears the same ratio to
such beginning Value as the federal income tax depreciation, amortization or
other cost recovery deduction allowable for such Taxable Year bears to such
beginning adjusted tax basis; provided, however, that if such Asset has a zero
beginning adjusted basis for such Taxable Year, Depreciation shall be determined
with reference to such beginning Value using any method selected by the Manager
with the Consent of the Members.
“Disqualified Entity” means at any time during the Recapture Period, an entity
that is referred to in Section 50(b)(3) or 50(b)(4) of the Code, provided, that
if any indirect owner owns its indirect interest through a taxable C corporation
(as defined in the Code), but excluding any entity that is a “tax exempt
controlled entity” defined in Section 168(h)(6)(F)(iii) of the Code, then such
Person will not be deemed to be a Disqualified Entity.
“Disqualified Transferee” means (a) any Person that is, or whose Affiliate is,
then a party adverse in any pending or threatened (in writing or other
reasonably satisfactory evidence of such threat) action, suit or proceeding to
the Company or any Member or an Affiliate thereof, if the Company (with the
Consent of the Members) or such Member (in its sole and absolute discretion), as
applicable, shall not have consented to the Transfer to such Person; provided,
however, that any foreclosure upon any Membership Interests pursuant to an
Encumbrance permitted hereunder shall not be an action, suit or proceeding for
the purposes of this clause (a), (b) with respect to any Transfer of a Class A
Interest, a Person that is, or whose Affiliate is, a Competitor, (c) a Related
Party or a Disqualified Entity, (d) a Person who is, or who is an Affiliate of
any Person that is, then Bankrupt, or (e) a Person who, or is an Affiliate of
any Person who, is a Sanctioned Person, in each case, other than an existing
Member.
“Distribution Date” means (i) each day that is five (5) Business Days following
a distribution of cash from a Fund Company to the Intermediate Company or (ii)
the 15th Business Day in February, May, August, and November; provided that the
Members may mutually agree in writing to adjust the regular quarterly
Distribution Dates for administrative ease.
“DRO Amount” means $0 on the Effective Date, and from and after the Effective
Date means $0, unless such amount is increased pursuant to a Fund Addendum.


10



--------------------------------------------------------------------------------





“ECCA” means that certain equity capital contribution agreement, dated July 31,
2017, by and among NRG Chestnut Class B LLC, Firstar Development, LLC, and NRG
Chestnut Fund LLC.
“Effective Date” means the date of this Agreement.
“Encumbrances” means encumbrances, liens, pledges, charges, collateral
assignments, options, mortgages, warrants, deeds of trust, security interests,
claims, restrictions (whether on voting, sale, transfer, disposition, or
otherwise), assessments, easements, variances, purchase rights, rights of first
refusal, reservations, encroachments, irregularities, deficiencies, defaults,
defects, adverse claims, interests, and other matters of every type and
description whatsoever, whether voluntary or involuntary, choate or inchoate or
imposed by Law, agreement (including any agreement to give any of the foregoing
or any conditional sale or other title retention agreement), understanding, or
otherwise, and whether or not of record, impairing or affecting the title to
real or personal property (including membership interests), and “Encumber” means
any action or inaction creating an Encumbrance.
“Energy Regulatory Approvals” means any License and Permit issued by or filed
with an Energy Regulatory Authority that is required to be maintained by any
Project or any Subject Company.
“Energy Regulatory Authority” a Governmental Authority with jurisdiction over
public utilities, energy, natural resources or any similar subject matter.
“Environmental Law” means any Law imposing liability, standards or obligations
of conduct concerning pollution or protection of human health and safety
(including the health and safety of workers under the U.S. Occupational Safety
and Health Act of 1970 (29 U.S.C. §§ 651 et seq.)), flora and fauna, any
Environmental Media, including (a) any Law relating to any actual or threatened
emission, discharge, release, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of any hazardous waste (as
defined by 42 U.S.C. § 6903(5)), hazardous substance (as defined by 42 U.S.C.
§ 9601(14)), hazardous material (as defined by 49 U.S.C. § 5102(2)), toxic
pollutant (as listed pursuant to 33 U.S.C. § 1317), or pollutant or contaminant
(as pollutant or contaminant is defined in 42 U.S.C. § 9601(33)), any oil (as
defined by 33 U.S.C. § 2701(23)); and (b) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.)
and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) with any
amendments or reauthorization thereto or thereof, and any and all regulations
promulgated thereunder, and all analogous state and local counterparts or
equivalents.
“Equity Capital Contribution Date” means (a) each day that a capital
contribution is required to be made to a Fund Company by the Intermediate
Company, or (b) as required to be made by the Members to fund the Company or the
Intermediate Company, in each case, as set forth in a Capital Contribution
Request delivered by the Manager to the Members.
“ERISA” is defined in Section 8.10(h).


11



--------------------------------------------------------------------------------





“Expenses” means, for the relevant period, the sum of (a) Company Expenses for
that period, (b) distributions to 3rd party investors in Subject Companies made
during that period, and (c) distributions made under Section 5.1(b) during that
period; provided, that, for purposes of sizing a Class A Capital Contribution
Amount, projected Expenses will be allocated pro-rata between Contracted Revenue
from an Unleveraged Fund Company, Contracted Revenue from a Backleveraged Fund
Company, and Uncontracted Revenue from either an Unleveraged or Backleveraged
Fund Company.
“Extended Investment Period Date” means June 30, 2019.
“Fair Market Value” means, with respect to any Asset, the price at which the
Asset would change hands between a willing buyer and a willing seller, neither
being under any compulsion to buy or to sell, and both having reasonable
knowledge of the relevant facts, and specifically with respect to any Project or
any Membership Interest.
“FERC” means the Federal Energy Regulatory Commission and any successor agency.
“FICO® Score” means a score based on the credit risk rating system established
and maintained by the Fair Isaac Corporation.
“Fiscal Quarter” means the calendar quarters each ended March 31st, June 30th,
September 30th and December 31st during each Fiscal Year.
“Fiscal Year” means (a) the period commencing on the Effective Date and ending
on the immediately succeeding December 31, (b) any subsequent calendar year, and
(c) the final Fiscal Year of the Company shall end on the date on which the
Company is terminated under Article XII hereof.
“FPA” means the Federal Power Act, as amended, and the regulations of the FERC
thereunder.
“Fund Addendum” means an addendum in the form of Exhibit A that includes Fund
Company specific agreements of the Members that, upon execution, will be deemed
to supplement this Agreement with respect to the Members’ and the Company’s
investment in such Fund Company. Each executed Fund Addendum will include the
agreed upon updated Approved Budget, the Fund Base Case Model, the Fund Credit
Profile, the Tax Assumptions and the form of Officer’s Certificate applicable to
the respective Fund Company, in each case reflecting the acquisition of the
applicable Fund Company and the Capital Contributions made, or to be made, by
the Members thereto.
“Fund Base Case Model” means the base case financial model in connection with
each Fund Company, which will be attached to the applicable Fund Addendum, which
shall specifically set forth the Capital Contributions required to be made by
each Member to the Company in order to fund the Company’s capital contribution
to such Fund Company or Intermediate Company, as applicable. For clarity,
following the Investment Period, the Fund Base Case Model will not be used by
the Members for purposes of this Agreement.


12



--------------------------------------------------------------------------------





“Fund Company” and “Fund Companies” are defined in the recitals to this
Agreement.
“Fund Company Call Event” means an option to purchase a Fund Investor’s
membership interest in a Fund Company is then available pursuant to the
applicable Fund Documents in favor of an Intermediate Company (whether through a
purchase option or buyout event or otherwise).
“Fund Company Presentation Package” means the following information and
documentation regarding a proposed investment in a Fund Company: (a) a proposed
Fund Addendum with the Fund Base Case Model and proposed amended Approved Budget
attached as exhibits, (b) a summary of the proposed transaction and (c) all
relevant Fund Documents; provided that if not all Fund Documents are in final
form, all current drafts thereof shall be provided with the initial Fund Company
Presentation Package and final drafts shall be provided to the Members prior to
the Intermediate Company’s execution of such documents.
“Fund Company Presentation Notice” is defined in Section 6.3(b).
“Fund Company Put Event” means that an Intermediate Company is required to
purchase a Fund Investor’s membership interest in a Fund Company pursuant to the
applicable Fund Documents.
“Fund Credit Profile” means, with respect to each Fund Company, the Fund Credit
Profile attached to the relevant Fund Addendum.
“Fund Documents” means, with respect to each Fund Company, the material
documents in connection with the ownership and operation of such Fund Company,
including, if applicable, the purchase agreement whereby the applicable
Intermediate Company acquired its interest in such Fund Company, the Fund
Company’s operating agreement, the purchase and sale agreement or other similar
document pursuant to which the Fund Company purchased or will purchase Projects,
any operations and maintenance agreements, administrative service agreements or
similar documents providing for the administration of such Fund Company and the
operation and maintenance of the Projects, and any other material documents
contemplated by any of the foregoing. For the avoidance of doubt, customer
leases and offtake agreements are not Fund Documents.
“Fund Investor” and “Fund Investors” are defined in the recitals to this
Agreement.
“Fund Investor Interests” is defined in Section 6.3(e).
“Funding Notice” is defined in Section 3.4(a).
“GAAP” means United States generally accepted accounting principles, as amended,
consistently applied.
“Good Management Standard” means that a Person will perform its management
functions in good faith and in a manner it reasonably believes to be in the best
interests of the


13



--------------------------------------------------------------------------------





Company. Good Management Standard is not intended to be limited to a single set
of practices, methods and acts.
“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, court, commission, board, bureau, agency
or instrumentality, or any regulatory, administrative or other department,
agency, or any political or other subdivision, department or branch of any of
the foregoing, any Taxing Authority and any electric reliability organization,
regional transmission organization or independent system operator or any
successor thereto.
“Highest Marginal Rate” means, with respect to any Member, the then highest
marginal federal income tax rate applicable to such Member. The Highest Marginal
Rate applicable to the Class A Member shall be 37.6%, as such rate may be
adjusted with respect to any Fund Company if specified otherwise in a Fund
Addendum.
“HoldCo 1” is defined in Section 3.3(h).
“Holder” means, as to a Class A Unit, the Class A Member holding such Class A
Unit, and, as to a Class B Unit, the Class B Member holding such Class B Unit.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“IE Approval” is defined in Section 9.6(a).
“IE Rejection” is defined in Section 9.6(a).
“Indebtedness” means indebtedness for borrowed money and any lease of any
property as lessee the obligations of which are required to be classified or
accounted for as a capital lease on the balance sheet of the applicable Person,
off-balance sheet leases, but expressly does not include short-term (i.e., less
than one (1) year in maturity) trade payables incurred in the ordinary course of
business.
“Indemnified Party” is defined in Section 11.1.
“Indemnifying Member” is defined in Section 11.3.
“Independent Engineer” means a nationally-recognized independent engineering
consulting firm reasonably acceptable to the Members.
“Initial Capital Contribution” means a Capital Contribution made directly or
indirectly on behalf of such Member on or prior to the Effective Date.
“Initial Class A Member” means NRG Yield DGPV Holding LLC, a Delaware limited
liability company.


14



--------------------------------------------------------------------------------





“Initial Class B Member” means NRG Renew DG Holdings LLC, a Delaware limited
liability company.
“Intermediate Company” and “Intermediate Companies” are defined in the recitals
to this Agreement.
“Investment Costs” means, with respect to the O&M Agreement or AMA, as
applicable, the actual out-of-pocket cost of (a) procurement of information
technology systems for customer care service delivery (to the extent such
systems are used with respect to the provision of services under the O&M
Agreement or AMA, as applicable); (b) equipment to self-perform operation and
maintenance (to the extent such equipment is used with respect to the provision
of services under the O&M Agreement or AMA, as applicable) and that cannot
reasonably be used elsewhere; and (c) project-specific customization and setup
into existing systems.
“Investment Documents” means this Agreement and any other documents entered into
by the Company in connection with the Members acquiring and maintaining their
Membership Interests in the Company.
“Investment Grade Customers” shall have the meaning given to it in each
applicable Fund Credit Profile.
“Investment Response Notice” is defined in Section 6.3(b).
“Investment Period” means the period from the Effective Date until December 31,
2018; provided, however, that if the Class A Member has not invested the entire
Class A Member Capital Contribution Commitment and, if applicable, any Class A
Member Capital Contribution Commitment Accordion Amount, by the end of the
Investment Period, then the Class B Member shall pay the Commitment Fee to the
Class A Member within thirty (30) days after the end of the Investment Period
and the Investment Period shall be deemed to have been extended until the
Extended Investment Period Date. The Class A Member Capital Contribution
Commitment and, if applicable, any Class A Member Capital Contribution
Commitment Accordion Amount, will expire at the end of the Extended Investment
Period Date unless extended by mutual agreement of the Parties.
“IRS” means the Internal Revenue Service and any successor Governmental
Authority.
“Issued Interest” is defined in the recitals to this Agreement.
“ITC” means the energy tax credit provided for under Section 48 of the Code.
“Law” means any applicable constitution, statute, law, ordinance, regulation,
rate, ruling, order, judgment, legally binding guideline, restriction,
requirement, writ, injunction or decree that has been enacted, issued or
promulgated by any Governmental Authority.


15



--------------------------------------------------------------------------------





“Licenses and Permits” means filings and registrations with, and licenses,
permits, notices, approvals, grants, easements, exemptions, variances and
authorizations from, any Governmental Authority.
“Liquidating Events” is defined in Section 12.1(a).
“Manager” means the Person appointed by the Members pursuant to Article VI to
manage the affairs of the Company and any other Person hereafter appointed as a
successor Manager of the Company as provided in Article VI. Pursuant to its
appointment by the Members in Section 6.1, the Initial Class B Member shall be
the initial Manager of the Company.
“Master Services Provider” means NRG Solar Asset Management LLC, a Delaware
limited liability company. For purposes of this Agreement the Master Services
Provider shall be considered an Affiliate of the Initial Class B Member but not
an Affiliate of the Initial Class A Member.
“Member” means any Person who executes the signature page of this Agreement as
of the Effective Date or thereafter agrees to be bound hereby and is admitted to
the Company as a Member pursuant to this Agreement, excluding any Person that
has ceased to be a Member.
“Member Contribution Event” means an event requiring a Member to make a Capital
Contribution to the Company in connection with a liability of a Subject Company
under a Fund Document or otherwise that is the obligation of that Member (a) as
a result of such Member’s indemnity obligations to the other Members under
Article XI, or (b) with respect to the Class B Member, non-utilization fees,
non-deployment fees or commitment fees that are payable to a Fund Investor
arising under the Fund Documents or any legal or other fees and costs in
connection with the negotiation and entry by the Intermediate Company or any
other Person into any Fund Documents, which obligation shall be borne solely by
the Class B Member.
“Member Loan” is defined in Section 3.4(a).
“Member Nonrecourse Debt” has the meaning given the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704‑2(b)(4).
“Member Nonrecourse Debt Minimum Gain” has the meaning given the term “partner
nonrecourse debt minimum gain” set forth in Treasury Regulations
Section 1.704‑2(i)(2), and will be computed as provided in Treasury Regulations
Section 1.704‑2(i)(3).
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704‑2(i)(1) and
1.704‑2(i)(2).
“Membership Interest” means either the Class A Interest or the Class B Interest
or both, as the context requires.
“Moody’s” means Moody’s Investor Service, or any successor entity.


16



--------------------------------------------------------------------------------





“New Chapter 63” means Subtitle F, Chapter 63 of the Code, as amended by the
Budget Act.
“Nonrecourse Deductions” has the meaning given to such term in Treasury
Regulations Sections 1.704‑2(b)(1) and 1.704‑2(c).
“Nonrecourse Liability” has the meaning given such term in Treasury Regulations
Section 1.704‑2(b)(3).
“Officers” is defined in Section 6.7(a).
“O&M Agreement” means that certain O&M Management Services Agreement, dated July
31, 2017 between NRG Chestnut Fund, LLC, and NRG Renew Operation & Maintenance
LLC as amended, modified, supplemented from time to time.
“Original Agreement” has the meaning given that term in the introductory
paragraph.
“Party” means the Class B Member, the Company or the Class A Member, as the
context requires.
“Permitted Investments” is defined in Section 8.5.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, joint venture, a labor union, a trust or any other
entity or organization, including a Governmental Authority.
“Placed‑in‑Service” means, with respect to any Project that is owned by a Fund
Company, the applicable definition of “placed in service” provided in such Fund
Documents, and, for any other Project, that (a) all necessary permits and
licenses for operating such Project (including, for the avoidance of doubt, the
permission to operate letter) have been obtained , (b) all critical
commissioning and testing activities necessary for proper operation of such Fund
Company have been performed, (c) legal title and control to such Project has
been transferred to the Company, (d) initial synchronization of such Project to
the grid has occurred and (e) daily operation of such Project has begun.
“Placed‑in‑Service Date” in respect of a Project means the date such Project is
Placed in Service.
“Portfolio Material Adverse Effect” means any act, event, condition or
circumstance that, individually or in the aggregate, has, or could reasonably be
expected to have, a material adverse effect on (a) the Projects, taken as a
whole, (b) the business, earnings, Assets, liabilities (contingent or
otherwise), results of operations, prospects, condition (financial or otherwise)
or properties of the Projects, taken as a whole, or any of the following
Persons:  the Company, the Subject Companies (taken as a whole) or, to the
extent expressly specified, any Member, or on the ability of any such Person to
timely perform any of its respective obligations under any Investment Document,
(c) the rights and remedies of any Class A Member under any


17



--------------------------------------------------------------------------------





Investment Document or (d) the legality, validity, binding effect or
enforceability of any Investment Document.
“Post Investment Period Contribution Percentage” means, the percentage for each
Member equal to the percentage of distributable cash for such Member pursuant to
Section 5.1(a).
“Project” is defined in the recitals to this Agreement.
“Project Documents” means collectively, with respect to each Fund Company, all
Fund Documents and all other Contracts with respect to such Fund Company to
which the Company or any Subject Company is a party or by which it or its Assets
are bound.
“PUHCA” means the Public Utility Holding Company Act of 2005, 42 U.S.C. §§ 16451
et seq. (2013) and the regulations of the FERC thereunder at 18 C.F.R. §§ 366.1,
et seq. (2013).
“Qualified Transferee” means a nationally recognized Person (or a direct or
indirect subsidiary of a Person): (a) that, with respect to an Encumbrance on a
Class B Unit, (i) owns and manages or operates (before giving effect to any
Transfer hereunder) not less than 100 MWs of solar projects in the United
States, and such Person (or such Person’s direct or indirect Parent) must have
done so for a period of at least three (3) years prior to the Transfer or (ii)
engages a Person (at its own cost and expense) meeting the qualifications of
clause (i) above to act as a non-member manager hereunder, and (b) that (i) has
a credit rating of “BBB” or higher by S&P and “Baa2” or higher by Moody’s, or
(ii) has a direct or indirect parent with a credit rating of “BBB” or higher by
S&P and “Baa2” or higher by Moody’s, and such parent provides a guaranty in
favor of the Members not party to such Encumbrance, in form and substance
reasonably acceptable to such Members.
“Qualifying Facility” means a “qualifying small power production facility” as
defined in PURPA and the implementing regulations of the FERC thereunder.
“Recapture Event” means an event within the meaning of Section 50 of the Code
and the Treasury Regulations thereunder that results in a reduction, denial or
recapture of the ITC, or a portion thereof, by any Governmental Authority, at
either the Company level or from any individual Member.
“Recapture Period” means the period from the date that the first Project is
Placed in Service until the date that is five (5) years from the date that the
last Project is Placed in Service.
“RECs” means any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by a Governmental
Authority or independent certification board or group generally recognized in
the electric power generation industry, and generated by or associated with a
Project or electricity produced therefrom, but excluding ITCs or any other tax
benefits.


18



--------------------------------------------------------------------------------





“Reference Rate” means the rate of interest published in The Wall Street Journal
as the prime lending rate or “prime rate”, with adjustments in that varying rate
to be made on the same date as any change in that rate is so published.
“Register” is defined in Section 2.8.
“Regulatory Allocations” is defined in Section 4.3(i).
“Rejected Acquisition” is defined in Section 6.3(b).
“Related Party(ies)” means at any time during the Recapture Period, any Person
who is considered for federal income tax purposes to be purchasing electricity
generated by the applicable Project and who is related to the Company or the
applicable Fund Company within the meaning of Section 267(b) or Section 707(b)
of the Code or any successor provision, but excluding any Person that so
purchases electricity generated by such Project to the extent such Person
resells the electricity to another Person who is not related to the Company or
the applicable Fund Company within the meaning of Section 267(b) or
Section 707(b) of the Code or any successor provision.
“Replacement Service Contract” is defined in Section 9.6.
“Replacement Service Provider” is defined in Section 9.6.
“Representatives” is defined in Section 7.7(a).
“Revenue” means Company Revenue, as more fully described and projected in the
Fund Credit Profile for each Fund Company
“Review Period” is defined in Section 6.3(b).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor entity.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” mean (a) all U.S. and applicable international economic and trade
sanctions and embargoes, including any sanctions or regulations administered and
enforced by the U.S. Department of State, the U.S. Department of the Treasury
(including the Office of Foreign Assets Control) and any executive orders, rules
and regulations relating thereto, (b) all applicable Laws concerning
exportation, including rules and regulations administered by the U.S. Department


19



--------------------------------------------------------------------------------





of Commerce, the U.S. Department of State or the Bureau of Customs and Border
Protection of the U.S. Department of Homeland Security, and (c) any anti-boycott
Laws, including any executive orders, rules and regulations.
“Securities” means, with respect to any Person, such Person’s capital stock or
limited liability company interests or any options, warrants or other securities
which are directly or indirectly convertible into, or exercisable or
exchangeable for, such Person’s capital stock or limited liability company
interests, whether or not such derivative securities are issued by such Person,
and any reference herein to “Securities” refers also to any such derivative
securities and all underlying securities directly or indirectly issuable upon
conversion, exchange or exercise of such derivative securities.
“Securities Act” means the Securities Act of 1933 or any successor statute, as
amended from time to time.
“Sub-Investment Grade” means a credit rating that is not Investment Grade,
Alternative Investment Grade 1 or Alternative Investment Grade 2.
“Subject Companies” means, collectively, the Fund Companies and the Intermediate
Companies (and each Fund Company and each Intermediate Company individually, a
“Subject Company”).
“Subject Company Material Adverse Effect” means any act, event, condition or
circumstance that, individually or in the aggregate, is, or could reasonably be
expected to be, materially adverse to the business, earnings, Assets,
liabilities (contingent or otherwise), results of operations, prospects,
condition (financial or otherwise) or properties of any Subject Company, or on
the ability of any such Subject Company to timely perform any of its respective
obligations under any Fund Document to which it is a party or the legality,
validity, binding effect or enforceability of any such Fund Document.
“Target IRR” means (a) with respect to Contracted Revenue and an Unleveraged
Fund Company an After-Tax IRR of [***]; (b) with respect to Contracted Revenue
and a Backleveraged Fund Company an After-Tax IRR of [***]; (c) with respect to
Uncontracted Revenue and an Unleveraged Fund Company an After-Tax IRR of [***]
and (d) with respect to Uncontracted Revenue and a Backleveraged Fund Company an
After-Tax IRR of [***].
“Tax” or “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state or local or foreign taxing authority,
including, but not limited to, income, excise, ad valorem, real or personal
property, sales, transfer, franchise, payroll, withholding, social security,
gross receipts, license, stamp, occupation, employment or other taxes, including
any interest, penalties or additions attributable thereto.
“Tax Assumptions” means for each Fund Company or Intermediate Company the
applicable tax methods, conventions and assumptions that will be used by the
Company to calculate the Tax Costs and Tax Benefits accruing to each Class A
Member at any point in time as specified in the Fund Addendum.


20



--------------------------------------------------------------------------------





“Tax Benefits” means, with respect to a Class A Unit, the periodic federal
income tax savings resulting from (a) the distributive share of ITCs allocated
by the Company to the Holder of such Class A Unit, and (b) the distributive
share of tax losses and deductions allocated by the Company to the Holder of
such Class A Unit, in each case, as such determination may be supplemented or
modified by the applicable Fund Addendum.
“Tax Costs” means, with respect to a Class A Unit, the periodic federal income
tax liability (after taking into account any suspended losses of the Class A
Members under Section 704(d)) resulting from (a) the distributive share of
taxable income and gain allocated by the Company to the Holder of such Class A
Unit (including expected chargebacks of Company Minimum Gain pursuant to
Section 4.3(a), expected chargebacks of Member Nonrecourse Debt Minimum Gain
pursuant to Section 4.3(b), and expected allocations of Items of income pursuant
to the first sentence of Section 12.2(a)(iv)), and (b) any gain recognized by
such Holder under Sections 731(a) of the Code from Cash Distributions, as such
determination may be supplemented or modified by the applicable Fund Addendum.
“Tax Information” is defined in Section 7.7(b).
“Tax Matters Member” is defined in Section 8.7(a).
“Tax Payment Dates” means April 30, June 30, September 30, and December 31.
“Tax Return” means the Company’s federal income tax return for each Taxable
Year, including Schedule K‑1s (the “Tax Return”).
“Taxable Year” means the taxable year of the Company for federal income tax
purposes, which shall be (a) the period commencing on the Effective Date and
ending on the immediately succeeding December 31, (b) any subsequent calendar
year or (c) any portion of the period described in clause (a) or (b) for which
the Company is required to allocate Company Items pursuant to Article IV or
Section 12.2(a)(iv).
“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.
“TEFRA” means Tax Equity and Fiscal Responsibility Act of 1982 (Pub. L. 97-248).
“Terminated Member” is defined in Section 9.7.
“Termination Fee Statement” is defined in Section 9.6(e).
“Third Party” means a Person other than a Member or an Affiliate of a Member.
“Transaction” means the transactions contemplated and provided for in the
Investment Documents.


21



--------------------------------------------------------------------------------





“Transfer” means the sale, transfer, assignment, conveyance, gift, exchange or
other disposition of Class A Units or Class B Units (and the Membership
Interests represented thereby), whether directly by the Member or indirectly,
excluding the creation of an Encumbrance, but including any such sale, transfer,
assignment, conveyance, gift, exchange or other disposition in connection with,
or in lieu of, the foreclosure of an Encumbrance.
“Transferee” means a Person to which a Transfer is or would be made.
“Transferring Member” means the Member effecting a Transfer.
“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of Treasury, as such regulations may be amended from
time to time. All references herein to specific sections of the regulations
shall be deemed also to refer to any corresponding provisions of succeeding
regulations, and any reference to temporary regulations shall be deemed also to
refer to any corresponding provisions of final regulations.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code in effect
in the State of Delaware from time to time.
“Unaffiliated Scenario” is defined in Section 9.6(d).
“Uncontracted RECs” means any REC projected to be generated by a Project in the
future, that, as of the date on which the Class A Member is making a Capital
Contribution with respect to the associated Project, is not a Contracted REC.
“Uncontracted Revenue” means any revenue that is not Contracted Revenue, as more
specifically described in the Fund Credit Profile attached to the relevant Fund
Addendum.
“Unleveraged Fund Company” means any Fund Company, during the period of time
when it does not have any Indebtedness, including a Backleveraged Fund Company
after it has paid in full all outstanding Indebtedness.
“Units” means either the Class A Units or the Class B Units or both, as the
context requires.
“Valuation of Cash Flow” shall mean the present value of the Cash Flow projected
to be distributed to the Class A Member utilizing the applicable Target IRR as
the discount rate for the applicable portions of such Cash Flow, as more fully
set out in the Fund Addendum and the Cumulative Base Case Model.
“Value” means, with respect to any Asset of the Company, such Asset’s adjusted
basis for federal income tax purposes, except as follows:
(a)    the initial Value of any Asset contributed by a Member to the Company
shall be the gross fair market value of such Asset, as agreed to by the Members;


22



--------------------------------------------------------------------------------





(b)    the Value of all Assets of the Company shall be adjusted to equal their
respective gross fair market values (taking Code Section 7701(g) into account),
as determined by the Members, in accordance with Treasury Regulations
Section 1.704‑1(b)(2)(iv)(f), as of the following times: (i) the acquisition of
an additional Membership Interest in the Company by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company Assets as consideration for the acquisition of a Membership Interest in
the Company; (iii) the grant of a Membership Interest in the Company (other than
a de minimis interest) as consideration for the provision of services to or for
the benefit of the Company by an existing Member acting in a Member capacity or
a new Member acting in a Member capacity or in anticipation of being a Member;
and (iv) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704‑1(b)(2)(ii)(g); provided that any adjustment described
in clauses (i), (ii) or (iii) of this paragraph shall be made only upon the
Consent of the Members;
(c)    the Value of any Asset distributed to any Member shall be adjusted to
equal the gross fair market value of such Asset on the date of distribution
(taking Code Section 7701(g) into account), as determined by the Consent of the
Members; and
(d)    the Value of Company Assets shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of such Assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704‑1(b)(2)(iv)(m); provided, however, that the
Value shall not be adjusted pursuant to this clause (d) to the extent the
Members determine that an adjustment pursuant to clause (b) of this definition
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this clause (d).
If the Value of an Asset has been determined or adjusted pursuant to clause (a),
(b) or (d) of this definition, such Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such Asset for purposes of
determining Company Items and not by the depreciation, amortization, or other
cost recovery deductions taken into account with respect to that asset for
federal income tax purposes.
“Wind-down Costs” means (a) amounts required to be paid in severance to
employees that will be terminated as a result of the termination of the O&M
Agreement or AMA, as applicable; provided, that the amount of such severance
shall be included only if the operator or manager under the O&M Agreement or
AMA, as applicable, is unable to redeploy such terminated employees despite
using commercially reasonable efforts to do so; (b) outsourcing contract early
termination fees (but only if the termination of such outsourcing contract is
directly attributable to the termination of the O&M Agreement or AMA, as
applicable); (c) moving costs for any equipment or infrastructure that will be
redeployed elsewhere (to the extent such equipment or infrastructure, prior to
such redeployment, was used in connection with the provision of services under
the O&M Agreement or AMA, as applicable) and (d) any other costs actually
incurred by the Class B Member


23



--------------------------------------------------------------------------------





or its Affiliates that are required or reasonably necessary in connection with
the termination of the O&M Agreement or AMA, as applicable.
“Working Capital Loan” is defined in Section 3.4(a).
“Working Capital Notice” is defined in Section 3.4(a).

Section 1.2    Other Definitional Provisions
(a)    Construction. As used herein, the singular shall include the plural, the
masculine gender shall include the feminine and neuter and the neuter gender
shall include the masculine and feminine unless the context otherwise indicates.
(b)    References. References to Articles and Sections are intended to refer to
Articles and Sections of this Agreement, and all references to Annexes, Exhibits
and Schedules are intended to refer to Annexes, Exhibits and Schedules attached
to this Agreement, each of which is made a part of this Agreement for all
purposes. The terms “include,” “includes” and “including” mean “including,
without limitation.” Any date specified for action that is not a Business Day
shall mean the first Business Day after such date. Any reference to a Person
shall be deemed to include such Person’s successors and permitted assigns. Any
reference to any document or documents shall be deemed to refer to such document
or documents as amended, modified, supplemented or replaced from time to time in
accordance with the terms of this Agreement. References to laws refer to such
laws as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law.
The words “herein,” “hereof” and “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular section or
subsection of this Agreement. References to money refer to legal currency of the
United States of America.
(c)    Accounting Terms. As used in this Agreement and in any certificate or
other documents made or delivered pursuant hereto, accounting terms not defined
in this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, will have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document will control.

Article II    
THE COMPANY

Section 2.1    Continuation of Limited Liability Company.
As of the date hereof, the Original Agreement is hereby superseded in its
entirety by this Agreement, which has been executed in renewal, amendment,
restatement and modification of, but not in extinguishment of, the obligations
under the Original Agreement. The Initial Class A Member is hereby admitted as a
Class A Member of the Company and the Initial Class B Member is hereby admitted
as a Class B Member. The parties hereto hereby continue the Company, which was
formed as a Delaware limited liability company by the filing of the Delaware
Certificate pursuant to the Act. The rights and obligations of the Members shall
be as provided in the Act, except as otherwise expressly provided herein. The
Manager shall from time to time execute or cause to be executed all such
certificates, instruments and other documents, and cause to be done all such
filings and other actions, as the Manager may deem necessary or appropriate to
operate, continue, or terminate the Company as a limited liability company under
the laws of the State of Delaware and to qualify the Company to do business in
all jurisdictions other than the State of Delaware in which the Company conducts
or proposes to conduct business and in any other jurisdiction where such
qualification is necessary or appropriate.

Section 2.2    Name.
The name of the Company is, and the business of the Company shall continue to be
conducted under the name of, “NRG DGPV HOLDCO 3 LLC” or such other name or names
as the Manager may designate from time to time, with the Consent of the Members.
The Manager shall take any action that it determines is required to comply with
the Act, assumed name act, fictitious name act, or similar statute in effect in
each jurisdiction or political subdivision in which the Company conducts or
proposes to conduct business and the Members agree to execute any documents
reasonably requested by the Manager in connection with any such action.

Section 2.3    Principal Office.
The Company shall maintain a principal office at 5790 Fleet Street, Suite 200,
Carlsbad, CA 92008. The Manager may change the principal office of the Company
from time to time upon prior written notice to the Members. The Manager shall
maintain all records of the Company at its principal office or such location
designated by the Manager in a notice to the Members.

Section 2.4    Registered Office; Registered Agent.
The name of the registered agent of the Company in the State of Delaware is CT
Corporation System. The address of the Company’s registered office in the State
of Delaware is at Corporation Trust Center, 1209 Orange Street, Wilmington, DE
19801.

Section 2.5    Purposes.
The purpose of the Company is to directly or indirectly (a) own the Intermediate
Companies and the Fund Companies (collectively, the “Subject Companies”) that
may (i) own, finance, lease, occupy, equip, test, operate, maintain and repair
the Projects for the purpose of producing electricity and RECs and (ii) sell
electricity produced by the Projects and to sell RECs generated from the
Projects; (b) enter into, comply with and perform its obligations and enforce
its rights under this Agreement and each other Investment Document to which it
is a party and to cause each Subject Company to comply with, and perform its
obligations and enforce its rights under each Fund Document and each other
Project Document to which such Subject Company is a party; and (c) engage in and
perform any and all activities necessary, incidental, related or appropriate to
accomplish the foregoing that may be engaged in by a limited liability company
formed under the Act. The Company shall not engage in any activity or own any
Assets that are not directly related to the Company’s purpose as set forth in
the first sentence of this Section 2.5.

Section 2.6    Term.
The Company was formed on April 26, 2017, and shall continue in existence until
dissolved and terminated in accordance with this Agreement or the Act.

Section 2.7    Title to Property.
Title to Company Assets, whether tangible or intangible, shall be held in the
name of the Company, and no Member, individually, shall have title to or any
interest in such property by reason of being a Member. Membership Interests of
each Member shall be personal property for all purposes.

Section 2.8    Units; Certificates of Membership Interest; Applicability of
Article 8 of UCC.
Membership Interests shall be represented by Units, divided into Class A Units
(in the case of Class A Interest) and Class B Units (in the case of Class B
Interest). The Membership Interests represented by Class A Units and Class B
Units shall have the respective rights, powers and preferences ascribed to
Class A Units and Class B Units in this Agreement. The class of Membership
Interest of a Member shall be as provided in Annex I. The Members hereby
specify, acknowledge and agree that all Units (and the Membership Interests
represented thereby) are securities governed by Article 8 and all other
provisions of the Uniform Commercial Code, and pursuant to the terms of
Section 8‑103(c) of the Uniform Commercial Code, such interests shall be
“certificated securities” for all purposes under such Article 8 and under all
other provisions of the Uniform Commercial Code. All Units (and the Membership
Interests represented thereby) shall be represented by certificates
substantially in the form attached hereto as Exhibit B, shall be recorded in a
register (the “Register”) thereof maintained by the Company, and shall be
subject to such rules for the issuance thereof in compliance with this Agreement
and applicable Law.

Section 2.9    No Partnership.
The Members intend that the Company not be a partnership (including a limited
partnership) or joint venture, and that no Member be a partner or joint venturer
of any other Member, for any purposes other than tax purposes, and this
Agreement may not be construed to suggest otherwise.

Article III    
CAPITAL CONTRIBUTIONS

Section 3.1    Class A Interest.
On the Effective Date, the Class A Member has made its Initial Capital
Contribution in cash in exchange for its Class A Units in an amount set forth in
Annex I, which Class A Units comprise one hundred percent (100%) of the Class A
Interest. Each Class A Member shall be entitled to the allocations,
distributions and other rights as are prescribed for a Class A Member in this
Agreement. Each Class A Member’s Capital Account balance as of the Effective
Date with respect to its Class A Interest is as indicated on Annex I. The number
of Class A Units held by each Class A Member with respect to its Class A
Interest as of the Effective Date is the number indicated on Annex I.



Section 3.2    Class B Interest.  
As of the Effective Date, the Class B Member has made its Class B Initial
Capital Contribution in cash in exchange for its Class B Units in an amount set
forth in Annex I, which Class B Units comprise one hundred percent (100%) of the
Class B Interest. Each Class B Member shall be entitled to the allocations,
distributions and other rights as are prescribed for a Class B Member in this
Agreement. Each Class B Member’s Capital Account balance as of the Effective
Date with respect to its Class B Interest is as indicated on Annex I. The number
of Class B Units held by each Class B Member with respect to its Class B
Interest as of the Effective Date is the number indicated on Annex I.

Section 3.3    Other Required Capital Contributions.
(a)    Except as provided in this Section 3.3, Section 3.1, Section 3.2 and
Section 12.3, no Member shall be obligated to make Capital Contributions.
(b)    Immediately upon receipt of (i) the presentation made to a Fund Company
of a tranche of Projects for purchase or (ii) a formal capital contribution
request from a Fund Company with respect to a tranche of Projects, that in
either case sets forth an amount of capital contributions that will be required
from the members of such Fund Company and a date by which contributions to a
Fund Company must be made or (iii) any notice delivered to the Company in
connection with a Contribution Event pursuant to Section 3.3(e), the Manager
shall deliver to the Members a request for Capital Contributions (the “Capital
Contribution Request”), consisting of, with respect to clauses 3.3(b)(i) and
(ii), (A) the amount of capital that a Fund Company or other Subject Company
requires (the “Capital Call Amount”), (B) a reasonably detailed explanation of
the intended use of such capital by the Company and each applicable Subject
Company, (C) the Fund Base Case Model and the Cumulative Base Case Model used to
calculate the Capital Contributions being requested, (D) the Equity Capital
Contribution Date when the requested Capital Contributions must be made, which
shall be the same date as the capital contributions are made by the Fund
Investors of such Fund Company, if applicable, but in all cases, (x) no more
than once per month and (y) at least five (5) days following delivery of the
Capital Contribution Request, (E) the Class A Capital Contribution Amount, as
determined in accordance with Section 3.3(c), and (F) the Class B Capital
Contribution Amount, as determined in accordance with Section 3.3(d).
(c)    On each Equity Capital Contribution Date other than with respect to a
Contribution Event, the Class A Members shall each make a Capital Contribution
in cash equal to the portion of the Valuation of Cash Flow determined by the
Cumulative Base Case Model included in the Capital Contribution Request (which
portion shall take into account previous Capital Contributions made by the Class
A Members); provided, that, such Capital Contribution shall be sized so that the
Class A Members are projected to achieve a per annum yield based on Available
Cash Flow (“CAFD Yield”) which will (i) average no less than [***] over the
first ten (10) years following the date on which the Class A Capital
Contribution Amount has been made, (ii) never be below [***] percent ([***]%) in
any of the first nine (9) years following the date on which the Class A Capital
Contribution Amount has been made, (iii) only be below [***] percent ([***]%)
for no more than four (4) calendar years commencing with the tenth (10th)
calendar year following the date on which the Class A Capital Contribution
Amount has been made, and (iv) never be below negative [***] percent (-[***]%)
in any calendar year (such Capital Contribution, a “Class A Capital Contribution
Amount”), all as determined pursuant to the Cumulative Base Case Model included
in the Capital Contribution Request; provided, that notwithstanding the
foregoing, the Class A Member shall not be required to make Capital
Contributions in excess of $15,000,000 in the aggregate until such time as the
Company has entered into an agreement regarding customer care services for
residential community solar subscribers, which agreement is in form and
substance, and with a services provider who is, reasonably acceptable to the
Class A Member.
(d)    On each Equity Capital Contribution Date other than with respect to a
Contribution Event, the Class B Members shall make a Capital Contribution (if
more than one, then pro rata in accordance with their Class B Units) in cash
equal to the positive amount, if any, of the Capital Call Amount minus the Class
A Capital Contribution Amount (the “Class B Capital Contribution Amount”), as
determined pursuant to the Cumulative Base Case Model included in the Capital
Contribution Request.
(e)    In addition to the Capital Contributions contemplated by Section 3.3(b),
the Manager may (or, in the case of clause (iv), shall) request from the
Members, and the Members shall be obligated to make, as applicable, Capital
Contributions to fund (i) the purchase price of an Accepted Acquisition, (ii) a
Fund Company Put Event, (iii) a Fund Company Call Event approved in accordance
with Section 6.3 or (iv) a Member Contribution Event (each a “Contribution
Event”), in each case, by delivering a Capital Contribution Request to the
applicable Member(s) (with a copy to the other Members) in accordance with the
time requirements of Section 3.3(b), consisting of (A) a detailed explanation of
the Contribution Event and the total capital required from the Company in
connection therewith, (B) the amount of such Capital Contribution requested of
each such Member, and (C) all notices and other documentary evidence received by
the Intermediate Company in connection with such Contribution Event. In the case
of an Accepted Acquisition, the Manager shall determine the Members’ respective
Capital Contribution amounts in accordance with Section 3.3(c) and Section
3.3(d) respectively. In the event that a Contribution Event other than a Member
Contribution Event occurs following the Investment Period, the Capital
Contribution to be made by each Member shall be the applicable Capital Call
Amount multiplied by such Member’s Post Investment Period Contribution
Percentage.
(f)    Notwithstanding anything herein to the contrary, but subject to the Class
A Members’ obligation to make further Capital Contributions in connection with a
Contribution Event if and as required by this Agreement, (i) in no event shall
the Class A Members be obligated to make Capital Contributions to the Company
that in the aggregate exceed the Class A Member Capital Contribution Commitment
or, if applicable, the Class A Member Capital Contribution Commitment plus any
Class A Member Capital Contribution Commitment Accordion Amount, or if the
credit profile of the tranche of projects intended to be funded by the Capital
Contributions is substantially different than the Fund Credit Profile defined in
the applicable Fund Addendum (as determined by the Class A Members in their
reasonable discretion) and (ii) the obligation of the Class A Members under this
Section 3.3 with respect to the acquisition of Projects by a Fund Company are
subject to receipt by the Class A Members of evidence satisfactory to them that
the Fund Investors under any applicable Fund Documents has agreed to make its
required capital contribution pursuant to the terms of the Fund Documents. If
the Class A Members do not fund any portion of the Capital Contribution
requested of them contained in a Capital Contribution Request because such
amount exceeds Class A Member Capital Contribution Commitment or, if applicable,
the Class A Member Capital Contribution Commitment plus any Class A Member
Capital Contribution Commitment Accordion Amount, then, in addition to funding
such shortfall amount as a Member Loan pursuant to Section 3.4 below, the Class
B Members may fund such shortfall as a Capital Contribution (if more than one
Class B Member desires to do so, then pro rata in accordance with their Class B
Units), and the Members shall work together in good faith to adjust to the
allocations under Section 4.1 and the distributions under Section 5.1 to reflect
such increased Capital Contributions made by the Class B Members.
(g)    If any Member disputes the amount of its Capital Contribution set forth
in a Capital Contribution Request, then such Member shall immediately deliver
notice to the other Members and the Manager and all Members and the Manager
shall, within three (3) Business Days, meet in good faith to resolve any
discrepancies causing such dispute and if they are not able to resolve such
dispute, then such matter will be handled pursuant to the dispute resolution
mechanisms set forth in Section 10.1.
(h)    The Members acknowledge and agree that the source of the first
$12,500,000 of any Class A Member Capital Contribution Commitment Accordion
Amount elected by the Class B Member shall be a reallocation of the Class A
Member’s capital contribution commitments to NRG DGPV Holdco 1 LLC (“HoldCo 1”),
and the Members agree to amend the limited liability agreement of HoldCo 1 as
reasonably necessary to accomplish the foregoing.

Section 3.4    Member Loans.
(a)    In the event that, from time to time after the Effective Date, additional
working capital is needed to enable the Company to cause the Assets of the
Company and any Subject Company to be properly operated and maintained (and to
pay and perform the costs, expenses, obligations and liabilities of the Company
or any Subject Company), but not in connection with a Contribution Event, then,
at the discretion of the Manager, the Manager may give notice to the Members
thereof (the “Working Capital Notice”), and each Member shall have the right
(but not the obligation) to advance all or part of the needed funds to the
Company. Within ten (10) Business Days following the date of the Working Capital
Notice, the participating Members shall give notice to the Manager and the other
Members stating their election whether to provide such funding to the Company
(the “Funding Notice”). If more than one Member states in the Funding Notice
that it elects to provide such funds, then each Member shall provide an equal
amount of funds (or such other amount as the Members decide) to the Company
within five (5) Business Days after the date of the Funding Notice. Amounts
advanced by any Member pursuant to this Section 3.3(g) shall be considered
“Member Loans”.
(b)    Any Member Loan shall be unsecured and shall bear interest at a rate
equal to the lesser of (A) the Reference Rate plus four percent (4%) or (B) the
highest rate of interest that may be charged by a Member in accordance with
applicable Law, unless a lower rate of interest is otherwise agreed to by such
Member in its sole discretion. Member Loans shall be repaid by the Company out
of Available Cash Flow in accordance with the provisions of Section 5.1(c).
Interest on each Member Loan pursuant to this Section 3.4 shall accrue and, if
not paid in accordance with the immediately preceding sentence of this Section
3.4(b), be compounded to the principal amount thereof on each Distribution Date.

Section 3.5    No Right to Return of Capital Contributions.
Except as otherwise provided in this Agreement, no Member may require a return
of any part of its Capital Contributions or the payment of interest thereon from
the Company or from another Member. An unrepaid Capital Contribution is not a
liability of the Company or any Member.

Article IV    
CAPITAL ACCOUNTS; ALLOCATIONS

Section 4.1    Capital Accounts.
(a)    The Company shall maintain for each Member a separate Capital Account in
accordance with the rules of Treasury Regulations Section 1.704‑l(b)(2)(iv).
(b)    A Member’s Capital Account will be increased by (i) such Member’s Capital
Contributions, (ii) the income and gain the Member is allocated by the Company,
including any income and gain that is exempted from tax and including any income
and gain described in Treasury Regulations Section 1.704‑1(b)(2)(iv)(g), but
excluding tax items of income and gain described in Treasury Regulations
Section 1.704‑1(b)(4)(i), and (iii) an amount equal to an allocation of upward
basis adjustment to such Member as a result of a Recapture of ITCs as described
in Treasury Regulations Section 1.704-1(b)(2)(iv)(j). A Member’s Capital Account
will be decreased by (i) the amount of money distributed to the Member by the
Company, (ii) the net value of any property other than money distributed to the
Member by the Company (i.e., the fair market value of the property net of any
liabilities secured by the property that the Member is considered to assume or
take subject to under Section 752 of the Code), (iii) any expenditures of the
Company described in Section 705(a)(2)(B) of the Code (i.e., that cannot be
capitalized or deducted in computing taxable income) that are allocated to the
Member, (iv) losses and deductions that are allocated to the Member, but
excluding tax items of loss or deduction described in Treasury Regulations
Section 1.704‑1(b)(4)(i), and (v) an amount equal to an allocation of downward
basis adjustment to such Member as described in Treasury Regulations Section
1.704-1(b)(2)(iv)(j).
(c)    In the event Units are Transferred in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the
Transferring Member to the extent it relates to the Units so Transferred.
(d)    In determining the amount of any liability for purposes of Section 4.2(b)
there shall be taken into account Code Section 752(c) and any other applicable
provisions of the Code and Treasury Regulations.
(e)    The Members’ Initial Capital Contributions and initial Capital Accounts
are set forth on Annex I.
(f)    This Section 4.1 and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704‑1(b), and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.

Section 4.2    Allocations.
(a)    General Allocations. Subject to Section 4.3 and Section 12.2(a)(iv), all
Company Items attributable to each Project, which, for the avoidance of doubt,
shall be separately determined for each Project, for any Taxable Year or
relevant portion thereof shall be allocated among the Members, ninety-nine
percent (99%) to the Class A Members, pro rata in accordance with their Class A
Units, and one percent (1%) to the Class B Members, pro rata in accordance with
their Class B Units.
(b)    Items in Connection with Liquidation. Company Items for the Taxable Year
in which there is a disposition or deemed disposition of all or substantially
all of the Assets of the Company pursuant to Section 12.2(a)(iii) shall be
allocated pursuant to Section 12.2(a)(iv).

Section 4.3    Adjustments.
The following adjustments shall be made to the allocations set forth in
Section 4.2 in the following order of priority in order to comply with Treasury
Regulations Sections 1.704‑1(b) and 1.704‑2:
(a)    Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Article IV, except as provided in Treasury Regulations Section 1.704‑2(f),
if there is a net decrease in Company Minimum Gain during any taxable year of
the Company, each Member shall be allocated Company Items of income and gain for
such taxable year (and, if necessary subsequent taxable years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704‑2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
Company Items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704‑2(f)(6) and 1.704‑2(j)(2). This Section 4.3(a) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704‑2(f) and shall be interpreted consistently therewith.
(b)    Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Article IV, except as provided in
Treasury Regulations Section 1.704‑2(i)(4), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any taxable year of the Company, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704‑2(i)(5), shall
be allocated Company Items of income and gain for such taxable year (and, if
necessary, subsequent taxable year) in an amount equal to such Member’s share of
the net decrease in Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704‑2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The Company Items to be so allocated
shall be determined in accordance with Treasury Regulations
Sections 1.704‑2(i)(4) and 1.704‑2(j)(2). This Section 4.3(b) is intended to
comply with the partner nonrecourse debt minimum gain chargeback requirement in
Treasury Regulations Section 1.704‑2(i)(4) and shall be interpreted consistently
therewith.
(c)    Limitation on Losses and Deductions. No items of loss or deduction may be
allocated to any Member to the extent the allocation would result in or increase
an Adjusted Capital Account Deficit at the end of any Taxable Year. In the event
some but not all of the Members would have Adjusted Capital Account Deficits as
a consequence of an allocation of items of loss or deduction, this limitation
shall be applied on a Member-by-Member basis and items of loss or deduction not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in the manner otherwise required pursuant to Section 4.2 and
Section 12.2(a)(iv) to the extent such other Members may be allocated such items
of loss or deduction without producing an Adjusted Capital Account Deficit.
(d)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704‑1(b)(2)(ii)(d)(4), (5) or (6), Company Items of income and gain
shall be allocated to such Member in an amount and manner sufficient to
eliminate as quickly as possible, to the extent required by the Treasury
Regulations, any Adjusted Capital Account Deficit; provided that an allocation
pursuant to this Section 4.3(d) shall be made only if and to the extent that
such Member would have such a deficit Capital Account after all other
adjustments provided for in this Section 4.3 have been tentatively made as if
this Section 4.3(d) were not in this Agreement.
(e)    Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Taxable Year that is in excess of the amount such
Member is deemed obligated to restore pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704‑2(g)(1) and 1.704‑2(i)(5), each such Member
shall be specially allocated Company Items of income and gain in the amount of
such excess as quickly as possible; provided that an allocation pursuant to this
Section 4.3(e) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other special
allocations provided for in this Section 4.3 have been made as if Section 4.3(d)
and this Section 4.3(e) were not in this Agreement.
(f)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company Asset pursuant to Code Section 734(b) or Section 743(b) is
required pursuant to Treasury Regulations Section 1.704‑1(b)(2)(iv)(m)(2) or
Section 1.704‑1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company or a distribution to a Member other than
in complete liquidation of such Member’s interest in the Company, the amount of
such adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the Asset) or loss (if the adjustment
decreases such basis). Such gain or loss shall be specially allocated to the
Members as follows: (A) to the Member to whom such distribution was made in the
event the first sentence of Treasury Regulations Section 1.704‑1(b)(2)(iv)(m)(4)
applies; (B) in accordance with how the corresponding item of “displaced” gain
or loss would be allocated to the Members pursuant to Section 4.2 to the extent
the second sentence of Treasury Regulations Section 1.704‑1(b)(2)(iv)(m)(4)
applies; and (C) in accordance with the Members’ “interests in the Company”
under Treasury Regulations Section 1.704‑1(b)(3) in the event Treasury
Regulations Section 1.704‑1(b)(2)(iv)(m)(2) applies.
(g)    Nonrecourse Deductions. Nonrecourse Deductions for any Taxable Year shall
be allocated to the Members in accordance with (i) Section 4.2, as in effect at
the time the Nonrecourse Deduction arises, or (ii) if applicable,
Section 12.2(a)(iv), as in effect at the time the Nonrecourse Deduction arises.
(h)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Taxable Year shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704‑2(i)(1).
(i)    Regulatory Allocations. The allocations required in Section 4.3(a)
through Section 4.3(h) (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Treasury Regulations. It is the intent of the
Members that, to the extent consistent with the Treasury Regulations, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with allocations of other Company Items. Therefore, notwithstanding any other
provisions of this Article IV, the Regulatory Allocations shall be taken into
account in allocating other Company Items among the Members such that, to the
extent consistent with the Treasury Regulations, the net amount of allocations
of such items and the Regulatory Allocations to each Member shall be equal to
the net amount that would have been allocated to each Member if the Regulatory
Allocations had not occurred and all Company Items were allocated pursuant to
Section 4.2, this Section 4.3 (excluding the Regulatory Allocations) and this
Section 4.3(i) and Section 12.2(a)(iv).

Section 4.4    Tax Allocations.
(a)    Except as otherwise provided in this Section 4.4, for federal, state and
local income tax purposes each item of the Company’s income, gain, loss,
deduction and credit as determined for federal income tax purposes shall be
allocated to the Members in the same manner as the correlative Company Items are
allocated for book purposes pursuant to Section 4.2, Section 4.3 and
Section 12.2(a)(iv).
(b)    In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, items of the Company’s income, gain, loss, deduction and credit as
determined for federal income tax purposes that are attributable to any non-cash
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Value using the “remedial” method permitted by
Treasury Regulations Section 1.704‑3(d).
(c)    In the event the Value of any Company Asset is adjusted pursuant to
subparagraph (b) of the definition of Value, subsequent allocations of Company
Items with respect to such Asset shall take account of any variation between the
adjusted basis of such Asset for federal income tax purposes and its Value in
the same manner as under Code Section 704(c) and the Treasury Regulations
thereunder.
(d)    Allocations pursuant to this Section 4.4 are solely for federal, state,
and local income taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or distributive share of Company
Items or distributions pursuant to any provision of this Agreement.

Section 4.5    Other Allocation Rules.
(a)    The Members are aware of the income tax consequences of the allocations
made by this Article IV and Section 12.2(a) and hereby agree to be bound by the
provisions of this Article IV and by Section 12.2(a) in reporting their
distributive shares of Company Items for income tax purposes, unless otherwise
required by applicable Law. If the respective Membership Interests or allocation
ratios described in this Article IV of the existing Members in the Company
change or if a Membership Interest is Transferred in compliance with this
Agreement to any other Person, then, for the Taxable Year in which the change or
Transfer occurs, all Company Items resulting from the operations of the Company
shall be allocated, as between the Members for the Taxable Year in which the
change occurs or between the Transferring Member and the Transferee, by taking
into account their varying interests using the interim closing of the books
method permitted by Treasury Regulations Section 1.706‑1(c)(2)(ii), unless
otherwise agreed in writing by all the Members.
(b)    The Members agree that solely for purposes of determining a Member’s
proportionate share of the “excess nonrecourse liabilities” of the Company
within the meaning of Treasury Regulations Section 1.752‑3(a)(3), the Members’
interests in Company profits are in accordance with Section 4.2 as in effect at
the time the excess nonrecourse liability arises.
(c)    Each Member agrees to provide the Company with information in connection
with a transaction subject to Sections 734 and 743 of the Code and the elections
permitted and provisions required thereunder, including Treasury Regulations
Section 1.743‑1.

Article V    
DISTRIBUTIONS

Section 5.1    Distributions of Available Cash Flow.
(a)    Subject to Sections 5.1(b)-(d), from and after the Effective Date,
Available Cash Flow shall be distributed to the Members on each Distribution
Date on which the Company has Available Cash Flow, ninety- nine percent (99%) to
the Class A Members, pro rata in accordance with their Class A Units, and one
percent (1%) to the Class B Members, pro rata in accordance with their Class B
Units.
(b)    Notwithstanding Section 5.1(a), on any Distribution Date on which there
is an unpaid balance on any Member Loan made by a Member in accordance with
Section 3.4, Available Cash Flow shall first be distributed to the Members
participating in such Member Loan on such Distribution Date in an amount not to
exceed the outstanding balance of such Member Loan.
(c)    Notwithstanding Section 5.1(a), to the extent that any Class A Capital
Contribution Amount is in excess of the corresponding Capital Call Amount, the
amount of such excess shall be specially distributed 100% to the Class B Member
and shall reduce the Class B Member’s Capital Account accordingly.
(d)    Notwithstanding Section 5.1(a), all cash receipts from Indebtedness (but
not a refinancing of Indebtedness) of an Intermediate Company that are received
by the Company in connection with the Credit Agreement dated as of July 31, 2017
among NRG Chestnut Borrower LLC, Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent, Deutsche Bank AG, New York Branch, as
issuing bank, and the lenders from time to time party thereto, as amended from
time to time, shall be specially distributed 100% to the Class B Member and
shall reduce the Class B Member’s Capital Account accordingly.

Section 5.2    Limitation.
The distributions described in this Article V shall be made only from Available
Cash Flow and only to the extent that there shall be sufficient Available Cash
Flow to enable the Manager to make payments in accordance with the terms hereof.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to a Member on account of its Membership
Interest if such distribution (including a return of Capital Contributions)
would violate the Act or any other applicable Law.

Section 5.3    Withholding.
Notwithstanding any other provision of this Agreement, the Company shall comply
with any withholding requirements under any Law and shall remit amounts withheld
to, and file required forms with, applicable taxing authorities. To the extent
that the Company is required to withhold and pay over any amounts to any taxing
authority with respect to distributions or allocations to any Member, the amount
withheld shall be treated as a distribution of cash to such Member in the amount
of such withholding. The Company shall notify the Member and permit the Member,
if permitted by applicable Law, to contest the applicability of the underlying
Tax prior to making such withholding, provided that the Company shall not incur
any interest, penalties or additions to tax (unless the contesting Member shall
have agreed to indemnify and hold harmless the Company for any such additional
liabilities). If an amount required to be withheld was not withheld from an
actual distribution, the Company may reduce subsequent distributions by the
amount of such required withholding and any penalties or interest thereon. Each
Member agrees to furnish to the Company such forms or other documentation as is
reasonably necessary to assist the Company in determining the extent of, and in
fulfilling, its withholding obligations.

Article VI    
MANAGEMENT

Section 6.1    Manager.
(a)    The Initial Class B Member is hereby appointed by the Members as the
initial Manager of the Company. Except as provided in Section 6.2 or as
otherwise expressly provided in this Agreement, the Manager shall conduct,
direct and exercise control over all activities of the Company, and shall have
full power and authority on behalf of the Company to manage and administer the
business and affairs of the Company and to do or cause to be done any and all
acts reasonably considered by the Manager to be necessary or appropriate to
conduct the business of the Company (including, without limitation, taking all
necessary actions to cause the Company to cause each Subject Company to perform
its obligations and enforce its rights under the Project Documents to which it
is a party and to otherwise carry out its purposes) without the need for
approval by or any other consent from any Member, including the authority to
bind the Company in making contracts and incurring obligations in the Company’s
name in the course of the Company’s business. The Manager may delegate its
management duties and obligations to third parties, including the Management
Services Provider, or Officers but such delegation shall not relieve the Manager
of its primary obligation with respect to such duties and obligations. Except to
the extent that a Member is also the Manager or authority is delegated from the
Manager, no Member shall have any authority to bind the Company. Without
limiting the generality of the foregoing, the Manager shall (provided that, in
each case as it relates to any Subject Company, only to the extent that the
Company has (directly or indirectly) the authority to control the management of
such Subject Company):
(i)    in accordance with Article VIII hereof, keep and maintain books of
account that are true and correct in all material respects and prepare and
timely file all necessary tax returns and make all necessary or desirable tax
elections for the Company and each Subject Company;
(ii)    prepare and submit all filings of any nature that are required to be
made by the Company and each Subject Company under any laws, regulations,
ordinances or otherwise applicable to the Company, the Subject Companies or the
Projects;
(iii)    procure and maintain all Licenses and Permits (if any) required for the
Company and the Subject Companies;
(iv)    comply with the terms and conditions of the Investment Documents, the
Project Documents, the Licenses and Permits and applicable Law;
(v)    procure and maintain, or cause to be procured and maintained, all
insurance required to be maintained pursuant to the Project Documents;
(vi)    enforce the Company’s and the Subject Companies’ and any counterparty’s
compliance with the terms and conditions of all Contracts under which the
Company or any Subject Company has any obligations or rights, including this
Agreement and the Project Documents and ensure compliance with applicable Laws,
including Environmental Laws, Anti‑Corruption Laws and Laws relating to
Sanctions;
(vii)    manage the Company’s and the Subject Companies’ cash according to
investment guidelines set forth in Section 8.5 and make distributions out of
available cash as provided under the relevant provisions of this Agreement, the
Fund Documents and the Subject Companies’ organizational documents, including
the prompt distribution of cash from the Subject Companies to the Company;
(viii)    prepare and deliver all of the reports and other information set forth
in Section 8.4; and
(ix)    create and maintain the Register, including to reflect any Encumbrance
on or Transfer of Membership Interests.
(b)    In addition to the actions required pursuant to Section 6.1(a), and in no
event in limitation thereof, the Manager shall provide the following services to
the Company and the Subject Companies, as applicable (provided that, in each
case as it relates to any Subject Company, only to the extent that the Company
has (directly or indirectly) the authority to control the management of such
Subject Company):
(i)    Accounting Services. The Manager shall and/or shall cause the Master
Services Provider to provide accounting and administrative support for all
operations, including the following accounting services, to the Company and the
Subject Companies, as applicable:
(A)    preparation, filing, storage and dissemination of all necessary
documentation of each such Person’s actions and transactions as required by law,
by the applicable Fund Documents (including all reporting required thereunder)
and of all documentation reasonably deemed necessary or appropriate by the
Manager;
(B)    maintenance of accounting and tax records of each such Person’s
transactions in accordance with the accounting standards set forth in the
applicable Fund Documents and this Agreement;
(C)    facilitation of payment by the Company and each Subject Company of all
reasonable expenses of the Company and such Subject Company in accordance with
the applicable Fund Documents and this Agreement, as reflected in the annual
budget for the Company and such Subject Company, or reasonably related thereto;
(D)    preparation and distribution of all applicable financial reports,
financial models and accompanying certificates in accordance with the applicable
Fund Documents and this Agreement;
(E)    preparation and distribution of an annual budget for the Subject
Companies and as may be required by the Fund Documents and  this Agreement
(including Section 6.8 hereof);
(F)    negotiation and administration of an engagement letter with the Certified
Public Accountant for annual audit (if required) and tax return review services;
and
(G)    preparation, facilitation and / or distribution of all other reports,
certificates, or transactional information or analysis as reasonably required by
the Subject Companies.
(ii)    Taxes. Subject to Article VIII and other more specific provisions of
this Agreement and the related provisions contained in the Fund Documents, the
Manager shall provide, or cause to be provided, the following tax services to
the Company and the Subject Companies in accordance with its obligations
required by the Fund Documents, as applicable (provided that, in each case as it
relates to any Subject Company, only to the extent that the Company has
(directly or indirectly) the authority to control the management of such Subject
Company):
(A)    preparation and timely filing of all applicable federal, state, local
and / or other Tax returns, including income, franchise, excise, gross receipts,
sales and use tax returns and / or reports in accordance with the terms and
conditions of the Fund Documents and this Agreement, including the performance
or coordination of any tax law research to support such filing;
(B)    administration, invoicing and coordination of property taxes including
preparation of all applicable business property tax returns; the review of any
property tax assessment on the Projects; the review and timely payment of
property tax bills; and administration of any property tax agreement, if
applicable; and
(C)    cause the Tax Matters Member to represent the Company, and cause the tax
matters member of each Subject Company to represent such Subject Company, in any
audit, examination, or review conducted by an appropriate taxing authority of
any of the Company’s or such Subject Company’s federal, state, provincial, or
local income, franchise, gross receipts, sales and use, or property tax filings.
(iii)    Treasury Services. The Manager shall provide, or cause to be provided,
the following treasury services, to the extent necessary, to the Company and the
Subject Companies, as applicable (provided that, in each case as it relates to
any Subject Company, only to the extent that the Company has (directly or
indirectly) the authority to control the management of such Subject Company):
(A)    establishment, maintenance, and administration of one or more bank
accounts in the name of the Company and the Subject Companies (with respect to
the Subject Companies, if and as required) in which to deposit the Company’s or
the Subject Companies’ receipts, and from which to draw upon for the payment of
all reasonable expenses of the Company or the Subject Companies;
(B)    investment and distribution of the Company and the Subject Companies’
funds in association with reasonable and customary cash forecast and cash
management practices and in accordance with the terms, conditions, and
limitations of all applicable Fund Documents and this Agreement;
(C)    maintenance and administration of any revolving lines of credit available
to the Company or the Subject Companies subject to the terms and conditions of
all applicable Fund Documents and this Agreement;
(D)    maintenance and administration of any letters of credit issued by, on
behalf of, or for the benefit of the Company or any Subject Company subject to
the terms and conditions of all applicable Fund Documents and this Agreement;
(E)    maintenance by the Manager of the Company’s and the Subject Companies’
relationships with its banks, bondholders, rating agencies and / or other
financial institutions, and their respective legal counsels; and
(F)    periodic maintenance and analysis of the Projects’ long-term economic
projections.
(iv)    Legal. The Manager shall coordinate legal services, in the name of and
on behalf of the Company and the Subject Companies for whom the Company has
(directly or indirectly) management authority, as it deems necessary to ensure
the proper administration and management of the Projects. In coordinating these
legal services, the Manager will determine whether such legal services are to be
performed by in-house legal staff (if at the time such legal services are
performed during the term of this Agreement the Manager has in its employ any
in-house legal staff), outside legal counsel, or any combination thereof.
(v)    Insurance. If required under the Fund Documents or any of the other
Project Documents, the Manager shall procure insurance coverage for, and in the
name of, the Company and (to the extent the Company has (directly or indirectly)
management authority for any Subject Company) shall cause the Subject Companies
to procure, at the Company’s or the Subject Companies’ expense, as applicable,
and shall enforce its rights to such insurance coverage, defense and
indemnification; provided, however, that if any such insurance (after
consultation with ta reputable insurance broker) is not available on
commercially reasonable terms only such insurance shall then be required to be
carried pursuant to this Agreement as is then available on commercially
reasonable terms.
(vi)    Insurance Claims. The Manager shall adjust insurance claims of the
Company and (to the extent the Company has (directly or indirectly) management
authority for any Subject Company) the Subject Companies with insurance
carriers, as applicable, to ensure equitable recovery for property damage and
business interruption claims. Adjustment of such a claim shall include: (A)
filing proof of loss with all applicable supporting documentation, (B) site
inspection, (C) negotiations with insurance carriers, and (D) ensuring that
insurance proceeds be deposited and distributed in accordance with the terms and
conditions of this Agreement and the Project Documents. In the event of a
liability claim, the Manager shall oversee the defense of the claim.
(vii)    Indebtedness. During any such time during which any Company or (to the
extent the Company has (directly or indirectly) management authority for any
Subject Company) Subject Company Indebtedness remains outstanding, the Manager
shall cause the Company and the applicable Subject Companies to:
(A)    comply with the applicable financing documents, including, without
limitation, by repaying such Indebtedness in the amounts and at the times
required under such financing documents; and
(B)    as soon as practicable following the occurrence or existence of a default
or an event of default under any financing documents, use cash or reserves of
the applicable Subject Company or, if such Subject Company does not have
sufficient cash or reserves, cash or reserves of the Company, to effect (or make
commercially reasonable efforts to effect) a cure (or request a waiver) of such
a default or an event of default in accordance with the applicable financing
documents. For the avoidance of doubt, any cash used by the Company to cure (or
attempt to cure or waive) such default or event of default shall be an expense
of the Company and shall not be Available Cash Flow available for distribution
to the Members pursuant to Article V.
(viii)    Anti-Corruption Laws and Sanctions. The Manager shall cause the
Company to maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company and the Subject Companies, and their respective
directors, officers, employees and agents, with Anti‑Corruption Laws and
applicable Sanctions. The Manager shall cause the Company and (to the extent the
Company has (directly or indirectly) management authority for any Subject
Company) the Subject Companies, and their respective directors, officers,
employees and agents, not to use any Company or Subject Company funds (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti‑Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (C) in any manner that would
result in the violation of any Sanctions.
For the avoidance of doubt, all services required to be performed by the Manager
pursuant to this Section 6.1 shall be provided by the Manager at no cost or
expense to the Company, except to the extent otherwise provided in this
Agreement or the Approved Budget, including fees and expenses incurred pursuant
to any subcontract entered into for the provision of such services in accordance
with this Agreement.
(c)    A Member shall not be deemed to be participating in the control of the
business of the Company by virtue of its possessing or exercising any rights set
forth in this Agreement or the Act or any other Contract relating to the
Company.

Section 6.2    Standard of Care; Required Consents.
(a)    In carrying out its duties hereunder, the Manager shall perform its
duties and obligations hereunder in all material respects in accordance with the
Project Documents, Licenses and Permits, applicable Laws, the purposes set forth
in Section 2.5 and in accordance with the Good Management Standard.
(b)    Notwithstanding any other provision of this Agreement to the contrary,
the Manager may not take, or cause or permit the Company or (to the extent the
Company has (directly or indirectly) management authority for any Subject
Company) any Subject Company to take, any of the following actions without
having first obtained the Consent of the Members, taking into account the best
interests of the Company and the mutual benefit of its Members:
(i)    Do any act in contravention of this Agreement or of the organizational
documents of the Company or any Subject Company;
(ii)    With respect to (A) the Company, engage in any business or activity that
is not within the purpose of the Company, as set forth in Section 2.5, or to
change such purpose, and (B) any Subject Company, engage in any business or
activity that is not within the purpose of such Subject Company’s organizational
documents, or to change such purpose;
(iii)    Cause the Company to be treated other than as a partnership for tax
purposes or cause any Subject Company listed to be treated other than as set
forth in its Fund Documents, in each case for United States federal income tax
purposes (including by electing under Treasury Regulations Section 301.7701‑3 to
be classified as an association);
(iv)    Permit (A) possession of property of the Company or any Subject Company
by any Member (unless such action is taken pursuant to the express terms of any
Fund Document), (B) the assignment, transfer, Encumbrance or pledge of rights of
the Company or any Subject Company in specific property of the Company or any
Subject Company for other than a Company or Subject Company purpose, as
applicable, or other than for the benefit of the Company or such Subject
Company, or (C) any commingling of the funds of the Company or any Subject
Company with the funds of any other Person;
(v)    Amend the Delaware Certificate or the certificate of formation,
certificate of incorporation or other formation document, as applicable, of any
Subject Company, in any way that would be materially adverse to any Member;
(vi)    Cause the Company or any Subject Company to be deemed Bankrupt, serve as
one of the three (3) petitioning creditors in connection with an involuntary
bankruptcy petition against the Company or any Subject Company, cooperate with
creditors in an effort to commence an involuntary bankruptcy petition, guarantee
such creditors’ claims, or take any action to encourage or assist in any way
with the commencement of an involuntary bankruptcy petition against the Company
or any Subject Company;
(vii)    Make any distribution to any Member, except as specified in this
Agreement;
(viii)    Repurchase, redeem or convert any membership interests in, or other
securities of, the Company;
(ix)    Enter into any loan, contract or agreement with any Affiliate of the
Manager other than as permitted by this Agreement or to loan any funds of the
Company or any Subject Company to any Person or make any advance payments of
compensation or other consideration to the Manager or any of its Affiliates;
(x)    Borrow any money in the name or on behalf of the Company or any Subject
Company, as applicable, in excess of $1,000,000 in the aggregate, or execute and
issue promissory notes and other negotiable or non-negotiable instruments and
evidences of indebtedness in excess of $1,000,000 in the aggregate, except the
Manager may borrow, or cause the Company or any Subject Company to borrow money
in the name and on behalf of the Company or such Subject Company, as applicable,
in such amounts as the Manager shall reasonably determine are necessary: to
preserve and protect the Company’s or such Subject Company’s property upon the
occurrence of an accident, catastrophe or similar event;
(xi)    Mortgage, pledge, assign in trust or otherwise encumber any Company or
Subject Company property, or assign any monies owing or to be owing to the
Company or any Subject Company except: (A) to secure the payment of any
borrowing permitted hereunder, (B) for customary liens contained in or arising
under any operating agreements, construction contracts and similar agreements
executed by or binding on the Company or such Subject Company with respect to
amounts not yet due or not yet delinquent (or, if delinquent, that are being
contested by the Manager, the Company or such Subject Company in good faith and
for which adequate reserves have been set aside in accordance with GAAP), or (C)
for statutory liens for amounts not yet due or not yet delinquent (or, if
delinquent, that are being contested by the Manager, the Company or such Subject
Company in good faith and for which adequate reserves have been set aside in
accordance with GAAP); provided, that in no event shall the Manager mortgage,
pledge, assign in trust or otherwise encumber the Company’s right to receive
Capital Contributions from the Members;
(xii)    Sell, lease, transfer, assign or distribute any interest in (A) any
Subject Company or any Project or (B) any Asset or related group of Assets with
a fair market value in excess of $2,000,000 per annum and $10,000,000 in the
aggregate in one or a related series of transactions, except for (1) the sale of
energy, (2) the sale of RECs (3) otherwise in the ordinary course of the Subject
Companies’ business and in accordance with the applicable Project Documents, or
(4) as required under any security agreement in connection with a borrowing
permitted hereunder;
(xiii)    Guarantee in the name or on behalf of the Company or any Subject
Company, the payment of money or the performance of any contract or other
obligation of any Person except, (a) with respect to the Fund Documents, for
responsibilities customarily assumed under operating agreements considered
standard in the solar power industry and (b) guarantees made by any Subject
Company for performance by the Company of its obligations under a borrowing
permitted hereunder;
(xiv)    Amend the Approved Budget to increase projected expenditures or expend
funds in excess of the Approved Budget for any Fiscal Year, except for
(A) amendments or expenditures that do not increase the aggregate spending under
the Approved Budget above one hundred ten percent (110%) of the aggregate
expense amount reflected in the Approved Budget for the Fiscal Year, (B) with
respect to any Subject Company, expenditures that, after taking into account
amounts theretofore paid in such Fiscal Year, do not exceed twenty percent (20%)
of the amount budgeted to be expended in such Fiscal Year in the Approved Budget
for such Subject Company, (C) expenditures required to be made under Fund
Documents and (D) in connection with the Accepted Acquisition of a new Fund
Company in accordance with Section 6.3;
(xv)    Merge or consolidate the Company or any Subject Company with any Member
or other Person or entity, convert the Company or any Subject Company to a
general partnership or other entity, or agree to an exchange of interests with
any other Person, or acquire all or substantially all of the assets, stock or
interests of any other Person other than the Accepted Acquisition of a new Fund
Company in accordance with Section 6.3;
(xvi)    Compromise or settle any lawsuit, administrative matter or other
dispute where the amount the Company or any Subject Company may recover or might
be obligated to pay, as applicable, is in excess of $1,000,000 in the aggregate,
or which includes consent to the award of an injunction, specific performance or
other equitable relief;
(xvii)    Admit any additional Member to the Company except as permitted under
Article IX hereof, cause any additional member to be admitted to any Subject
Company except in accordance with such Subject Company’s operating agreement, or
otherwise issue, or permit the issuance of, any additional membership interests
in the Company or any Subject Company except in accordance with such Subject
Company’s operating agreement; provided that the Manager may not permit the
issuance of additional Class A Units at any time during the term of this
Agreement without having first obtained the Consent of the Class A Members;
(xviii)    (A) Hire any employees, enter into or adopt any bonus, profit
sharing, thrift, compensation, option, pension, retirement, savings, welfare,
deferred compensation, employment, termination, severance or other employee
benefit plan, agreement, trust, fund, policy or arrangement for the benefit or
welfare of any directors, officers or employees of the Company or any Subject
Company, as the case may be or (B) transfer any Company or Subject Company
Assets to satisfy any liabilities of any Class B Member or its Affiliates
arising from ERISA;
(xix)    Change the Company’s or any Subject Company’s methods of accounting as
in effect on the Effective Date, except as required by GAAP, or take any action,
other than reasonable and usual actions in the ordinary course of business or
specifically contemplated under the Fund Documents to which it is a party, with
respect to accounting policies or procedures, unless required by GAAP;
(xx)    Take any action that would result in a material breach or an event of
default, or that would permit or result in the acceleration of any obligation or
termination of any right, under any Fund Document, which acceleration or
termination would cause a Subject Company Material Adverse Effect.
(xxi)    Enter into: (A) any amendment, modification, waiver or termination of a
Fund Document or any Licenses or Permits that could reasonably be expected to
have a Subject Company Material Adverse Effect, (B) any substitution or
replacement of any Fund Document that could reasonably be expected to have a
Subject Company Material Adverse Effect, (C) any Additional Project Document not
contemplated by the then current Approved Budget or that could reasonably be
expected to have a Subject Company Material Adverse Effect; or (D) any new
agreement with an Affiliate other than in accordance with this Agreement or
amend any economic provision or otherwise materially amend any existing contract
with an Affiliate;
(xxii)    Remove the Master Services Provider or appoint a new Person to act in
a similar capacity to the Master Services Provider or consent to or allow the
assignment by the Master Services Provider of the agreement pursuant to which
the Master Services Provider provides services to the Company, or any of its
rights or obligations thereunder, other than to an Affiliate;
(xxiii)    Cause an Intermediate Company to make a capital contribution to a
Fund Company to purchase Projects unless any applicable Fund Investor has
committed to fund its respective portion of such purchase price upon
satisfaction or waiver of all of the conditions precedent in favor of such Fund
Investor;
(xxiv)    Subject to Section 6.3(e), cause an Intermediate Company to exercise a
purchase option pursuant to a Fund Company Call Event;
(xxv)    Cause the Company or cause the Company to cause any Subject Company to
change its respective legal form, recapitalize, liquidate, wind up or dissolve
(other than in accordance with this Agreement), or declare itself Bankrupt; or
(xxvi)    Cause the Company or any Subject Company to hire legal advisors to act
on such company’s behalf; provided that all legal advisors currently used by
such company as of the Effective Date are approved.
(c)    Prior to the dissolution of the Company under the terms of this
Agreement, the Manager shall devote such time and effort to the Company’s
business as may be necessary to adequately promote the interests of the Company
and the mutual interests of the Members.
(d)    With respect to any actions described in this Agreement that require the
Consent of the Members (including, without limitation, those actions set forth
in this Section 6.2), the Manager shall use commercially reasonable efforts to
request such consent or approval from each Member no later than ten (10)
Business Days prior to the proposed date for the taking of such action, and such
request shall include, to the extent applicable, copies of all material
documentation relating to the proposed action. The failure of any Member to
deliver a response either approving or disapproving any action requiring the
Consent of the Members within such ten (10) Business Day period shall be deemed
such Member’s consent to the proposed action.

Section 6.3    Fund Company Acquisitions; Fund Company Call Events.
(a)    During the Investment Period, the Manager shall present each proposed
Fund Company to the Members in accordance with Section 6.3(b) to obtain Consent
of the Members to either (i) if such proposed Fund Company is a going concern
and owns one or more Projects at the time of such acquisition, purchase such
Fund Company or (ii) if such proposed Fund Company is a newly formed company
that does not yet own any Projects at the time of such acquisition, cause the
applicable Intermediate Company to acquire a membership interest in such Fund
Company and enter into the Fund Documents with any applicable Fund Investor.
(b)    In order to initiate the Company’s investment in a proposed Fund Company
through an Intermediate Company, the Manager shall deliver to the Members a Fund
Company Presentation Package for their review; provided, that such delivery will
be considered an informal delivery unless and until a formal notice is sent by
the Manager to the Members (a “Fund Company Presentation Notice”) indicating
that such delivery is intended to commence the Review Period set forth below.
Following receipt of a Fund Company Presentation Notice, each Member shall
respond in writing (each, an “Investment Response Notice”) within thirty (30)
days (the “Review Period”) indicating whether it accepts (an “Accepted
Acquisition”) or rejects (a “Rejected Acquisition”) such investment opportunity.
A proposed investment shall automatically be treated as a Rejected Acquisition
unless all Members deliver Investment Responses approving such acquisition prior
to the expiration of the applicable Review Period.
(c)    In the case of each Accepted Acquisition, the Members shall be deemed to
have consented to the applicable Fund Documents and the Manager will (i) cause
the applicable Intermediate Company to enter into the applicable Fund Documents
to acquire interests in such Fund Company, (ii) coordinate with each Member any
documents required to be executed by such Member in connection with such
Accepted Acquisition, if any, including any guarantees required in connection
therewith, (iii) the Members shall execute a Fund Addendum and (iv) deliver such
Capital Contribution Notices to the Members as are required to fund such
acquisition.
(d)    If the proposed Cumulative Base Case Model, Fund Base Case Model and
proposed amendments to the Approved Budget contained in the Fund Company
Presentation Package in connection with a proposed acquisition of a Fund Company
require an increase to the Class A Member Capital Contribution Commitment or, if
applicable, the Class A Member Capital Contribution Commitment Accordion Amount
in connection with such acquisition and such acquisition becomes an Accepted
Acquisition, then the Class A Member Capital Contribution Commitment or, if
applicable, the Class A Member Capital Contribution Commitment Accordion Amount
shall be automatically increased as agreed to by the Members in connection with
the modification of the Approved Budget in connection with such acquisition.
(e)    In the event that a Fund Company Call Event arises, the Manager shall
send notice to the Members together with a detailed explanation of the mechanics
for such event in the applicable Fund Documents. Within five (5) Business Days
following receipt of such notice, the Members shall meet to determine whether
the Company should cause the Intermediate Company to purchase the applicable
Fund Investor’s membership interests (the “Fund Investor Interests”) in such
Fund Company; provided, that, if such decision is not required to be made under
the Fund Documents until an appraisal of such Fund Investor Interests has been
completed, then the Members may postpone such decision until such appraisal has
been completed. If the Members agree to exercise the option pursuant to the Fund
Company Call Event, then each Member’s respective Capital Contributions will be
determined in accordance with Section 3.3(e). If the Class A Members and the
Class B Members cannot reach agreement with respect to exercising such option
within the number of days required for such decision contained in the notice
from the Manager (to be determined reasonably by the Manager in each case based
on the required response period in the underlying Fund Documents), then the
Class B Members shall have the right (but not the obligation), to be exercised
within three (3) days following the initial decision period contained in the
Manager’s notice, to cause the Intermediate Company to exercise such option to
purchase the Fund Investor Interests conditioned on the Class B Members funding
one hundred percent (100%) of the Capital Contributions required to consummate
such purchase. If the Class B Members decline the opportunity to fund one
hundred percent (100%) of the Capital Contributions required to consummate such
purchase, then the Class A Members shall have the right (but not the
obligation), to be exercised within three (3) days following the receipt of the
Class B Members’ response (or deemed response), to cause the Intermediate
Company to exercise such option to purchase the Fund Investor Interests
conditioned on the Class A Members funding one hundred percent (100%) of the
Capital Contributions required to consummate such purchase. The failure of any
Member to respond within the time periods set forth in this Section 6.3(e) shall
be deemed such Member’s rejection of such opportunity. Following any Member’s
delivery of notice that it has elected to fund one hundred percent (100%) of the
Capital Contributions required to consummate the purchase of the Fund Investor
Interests, the Members shall work together in good faith to adjust to the
allocations under Section 4.1 and the distributions under Section 5.1 to reflect
such increased Capital Contributions made by the Class B Members.

Section 6.4    Removal and Election of Manager.
(a)    The Manager shall not have a right to resign unless and until a successor
manager is elected or appointed as specified under this Section 6.4 and assumes
the obligations of the Manager under this Agreement. If the Manager so resigns,
the resigning Manager shall reasonably cooperate with the Members and the
replacement Manager to effect an orderly transition of responsibilities and
duties to the replacement Manager. Such replacement Manager shall be elected by
a majority vote of the Class B Members, subject to subparagraph (b) below.
(b)    The Manager will be subject to removal as Manager by Consent of the
Members (excluding any Member who is the Manager or an Affiliate of the
Manager), if the Manager (in its capacity as Manager or its capacity as Tax
Matters Member ) (i) is proven to have engaged in gross negligence, willful
misconduct or fraud or (ii) is proven to have performed any action that is in
breach or violation of this Agreement and that has or is reasonably expected to
have a Portfolio Material Adverse Effect; provided, however, that in the case of
this clause (ii), for any breach or violation other than a failure to make a
cash distribution when due under this Agreement, the Manager shall have the
opportunity to cure such breach or violation within thirty (30) days of
receiving notice of such breach; provided, further, that if such breach cannot
be cured within such period, and the Manager is proceeding with diligence to
cure such breach, the 30-day cure period shall be extended by an additional
sixty (60) days, for a total cure period of ninety (90) days; provided, further,
that during such cure period the Manager may continue as the Manager (and Tax
Matters Member). In addition, the Manager shall be removed automatically without
further vote, action or notice by any Member in the event of a Bankruptcy of the
Manager, the Tax Matters Member (if it is an Affiliate of the Manager) or any
Member who is an Affiliate of the Manager, unless those Members who are not
Affiliates of the Manager elect otherwise upon written notice.
(c)    If the Manager is removed under subparagraph (b) above, the Consent of
the Members (excluding any Member who is the Manager or an Affiliate of the
Manager) shall be required to elect or appoint a successor Manager to succeed to
all the rights, and to perform all of the obligations, set forth for the Manager
hereunder. If the Manager is so removed, the removed Manager shall reasonably
cooperate with the Members and the replacement Manager to effect an orderly
transition of responsibilities and duties to the replacement Manager. The Person
selected as the successor Manager shall be an entity that is experienced and
reputable in operating solar facilities similar to the Projects and shall
execute a counterpart to this Agreement.

Section 6.5    Indemnification and Exculpation.
(a)    To the fullest extent permitted by Law, the Manager and its respective
officers, directors, employees and agents shall be exculpated from, and the
Company shall indemnify, from Available Cash Flow, such Persons from and
against, all Damages any of them incur by reason of any act or omission
performed or omitted by such Person in a manner reasonably believed to be
consistent with its rights and obligations under Law and this Agreement;
provided, however, that this indemnity does not apply to Damages that are
attributable to the gross negligence, willful misconduct or fraud of such Person
or a material breach by the Manager or any of its Affiliates of their respective
covenants or representations set forth in any of the Investment Documents or any
other Fund Document to which it is a party.
(b)    To the fullest extent permitted by Law, reasonable and documented
expenses to be incurred by an indemnified Person under this Section 6.5 shall,
from time to time, be advanced by or on behalf of the Company, from Available
Cash Flow, prior to the final disposition of any matter upon receipt by the
Company of an undertaking from a Person with sufficient credit capacity to repay
such amount if it shall be determined that the indemnified Person is not
entitled to be indemnified under this Agreement.
(c)    Provided that the same is reflected in the Approved Budget, the Company
may purchase from the funds of the Company and maintain insurance on behalf of
any Person who is or was an officer, employee, or agent of the Company, against
any liability asserted against the Person and incurred by the Person in any
capacity, or arising out of the Person’s status as such, whether or not the
Company would have the power to indemnify the Person against the liability under
the provisions of this Section 6.5.

Section 6.6    Company Reimbursement; Fund Formation Expenses.
The Company shall directly pay and reimburse the Manager for all Company
Reimbursable Expenses incurred from time to time. Notwithstanding anything to
the contrary in this Agreement, the Class A Members shall not be obligated to
make Capital Contributions in connection with any legal or other fees and costs
in connection with the negotiation and entry by the Intermediate Company or any
other Person into any Fund Documents, which obligation shall be borne solely by
the Class B Member as a Member Contribution Event, including the repayment of
the Manager for any such expenses advanced by the Manger.

Section 6.7    Officers.
(a)    Number. The officers of the Company shall be a President, a Secretary and
any number of Vice Presidents or Assistant Secretaries or other officers (each
an “Officer” and collectively “Officers”) as may be elected by the Manager. Any
two (2) or more offices may be held by the same person.
(b)    Election and Term of Office. The Officers of the Company shall be elected
or appointed by the Manager. Vacancies may be filled or new offices created and
filled by the Manager. Each Officer shall hold office until his successor shall
have been duly elected or appointed or until his death or until he shall resign
or shall have been removed in the manner hereinafter provided. Election of an
Officer shall not of itself create contract rights.
(c)    Vacancies. A vacancy in any office because of death, resignation,
removal, disqualification or otherwise, may be filled by the Manager for the
unexpired portion of the term.
(d)    Removal. Any Officer elected or appointed by the Manager may be removed
by the Manager whenever in its judgment the best interests of the Company would
be served thereby, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed.
(e)    Duties; Standard of Care. Each Officer is only authorized to perform the
duties specifically enumerated herein or as may be specifically assigned to such
Officer in accordance with the terms of this Agreement. Each Officer shall be
subject to the same standard of care applicable to the Manager as set forth in
Section 6.2(a) in carrying out any of their relevant duties whatsoever and shall
be required to obtain the necessary prior consents for actions specified in
Section 6.2(b).
(f)    Indemnification of Officers. To the greatest extent allowed by the Act,
the Officers shall not be liable to the Company or any Member because any taxing
authorities disallow or adjust income, deduction or credits in the Company tax
returns. Furthermore, the Officers shall not have any liability for the
repayment of the capital contributions of any Member. In addition, the doing of
any act or the omission to do any act by the Officers the effect of which may
cause or result in loss or damage to the Company, if done in good faith and
otherwise in accordance with the terms of this Agreement, shall not subject the
Officers or their successors and assigns to any liability to the greatest extent
allowed by the Act. To the greatest extent allowed by the Act, the Company will
indemnify and hold harmless the Officers and their successors, delegees and
assigns from any claim, loss, expense, liability, action or damage resulting
from any such act or omission, including reasonable costs and expenses of
litigation and appeal of such litigation (including reasonable fees and expenses
of attorneys engaged by any of the Officers in defense of such act or omission),
but the Officers shall not be entitled to be indemnified or held harmless due
to, or arising from, their fraud, gross negligence, bad faith or willful
malfeasance. The foregoing indemnification is limited to Available Cash Flow,
and nothing contained herein is intended to create personal liability for any
Member.

Section 6.8    Approved Budgets.
The Manager shall prepare or cause to be prepared for each Fiscal Year of the
Company and the Subject Companies an operating budget on a consolidated basis
setting forth the anticipated revenues and expenses of the Company and each
Subject Company for such Fiscal Year. The initial operating budget for the
remainder of the Fiscal Year ending December 31, 2017 is attached as Exhibit D
hereto. For a succeeding Fiscal Year (commencing with the fiscal year ending
December 31, 2018), the Manager shall, not later than the first day of the month
preceding the month in which the then current Fiscal Year ends (currently
November 1), submit the proposed operating budget for such succeeding Fiscal
Year to the Members for their review. If the aggregate expense amount reflected
in the proposed operating budget is not more than the lesser of ten percent
(10%) above the annual spending projected in the Aggregate Tracking Model for
the applicable Fiscal Year and five percent (5%) above the aggregate expense
amount reflected in the Approved Budget for the previous Fiscal Year (and in
each case, does not include expenditures exceeding $500,000 in aggregate of a
type not included in the Aggregate Tracking Model for the applicable Fiscal Year
or in the Approved Budget for the previous Fiscal Year, as the case may be),
then the Consent of the Members shall not be required and such proposed
operating budget shall be deemed approved by all of the Members. If such Consent
of the Members is required and if either the Consent of the Members is received
or if no Member objects to such proposed operating budget by the last day of the
month preceding the month in which the then current Fiscal Year ends (currently
November 30), then not later than such date, such operating budget shall be
deemed approved by all of the Members (each budget as attached hereto, approved
or deemed approved, an “Approved Budget”). If the Consent of the Members is
required and not obtained as provided above, then the Manager shall prepare or
cause to be prepared a revised operating budget, which shall be submitted to the
Members for their approval as set forth in the preceding sentences, and, upon
final approval of such operating budget by the Consent of the Members, such
budget shall become an Approved Budget hereunder. To the extent that amounts
relating to any items of a proposed budget are not approved, the corresponding
amounts for the items in the previous Fiscal Year’s Approved Budget will
continue as part of the Approved Budget for such year, until a more current
amount for such item is approved in accordance with this Section 6.8. The
Manager may from time to time during the Fiscal Year propose to amend the
Approved Budget to decrease expected expenditures, or, subject to
Section 6.2(b)(xiv), to increase expected expenditures and as so amended, any
such amended budget shall be the Approved Budget hereunder.

Article VII    
RIGHTS AND RESPONSIBILITIES OF MEMBERS

Section 7.1    General.
The rights and responsibilities of the Members shall be as provided in the
Delaware Certificate, this Agreement and the Act.

Section 7.2    Member Consent.
Except as provided in Section 6.2(b) and as otherwise expressly provided in this
Agreement, the Consent of the Members shall constitute the approval by, or the
authorization of, any action by or on behalf of the Company that requires a
vote, consent, approval or action of or an election by the Members; provided,
that, without the prior written approval of each Member adversely affected
thereby, no such consent shall (a) modify the limited liability of a Member;
(b) require a Member to provide funds to the Company, by loan, contribution or
otherwise (or amend any of the conditions to making any loan or contribution);
(c) alter the interest of any Member in Capital Accounts, Company Items, ITCs,
distributions of Available Cash Flow; or (d) amend, supplement or otherwise
modify Section 6.2(b), or this Section 7.2, or, in each case, any of the
definitions of capitalized terms used therein.

Section 7.3    Member Liability.
(a)    To the fullest extent permitted under the Act and any other applicable
Law as currently or hereafter in effect, no Member shall have any personal
liability whatsoever, whether to the Company or to its creditors for the debts,
obligations, expenses or liabilities of the Company, whether arising in
contract, tort or otherwise, which shall be solely the debts, obligations,
expenses or liabilities of the Company, or for any of its losses, in excess of
the value of such Member’s Capital Account, except as expressly provided herein.
(b)    A Member shall be liable only to make its Capital Contributions as
provided herein and, other than as specifically provided in Section 12.3, shall
not be required to restore a deficit balance in its Capital Account. Except as
provided in Section 3.3 no Member shall be required to make any additional
contributions or to lend any funds to the Company. The failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under this Agreement or the Act shall
not be grounds for imposing personal liability on the Members or the Manager for
liabilities of the Company.
(c)    To the fullest extent permitted by Law, each Member and its respective
officers, directors, managers, employees, direct and indirect owners, attorneys,
contractors, representatives and agents shall be exculpated from, and the
Company shall indemnify, defend and hold harmless such Persons from and against,
all Damages from Third Parties that result by virtue of the Member’s ownership
of its Membership Interest; provided, however, that this indemnity does not
apply: (i) to Damages that are attributable to the proven gross negligence,
willful misconduct or fraud of such Person, (ii) to indemnity obligations of the
Members pursuant to Section 11.1 of this Agreement, or (iii) to a Member acting
in a capacity other than solely as a Member, in the event that any such Claim is
asserted against any Member in its capacity in more than one role (such as, for
the avoidance of doubt, the Class B Member’s role as Member and Manager).
(d)    To the fullest extent permitted by Law, reasonable and documented
expenses actually incurred by an indemnified Person under this Section 7.3
shall, from time to time, be advanced by or on behalf of the Company from
Available Cash Flow, prior to the final disposition of any matter upon receipt
by the Company of an undertaking from a Person with sufficient credit capacity
to repay such amount if it shall be determined that the indemnified Person is
not entitled to be indemnified under this Agreement.

Section 7.4    Withdrawal.
Except as otherwise provided in this Agreement, no Member shall be entitled
to: (a) voluntarily withdraw or resign from the Company; (b) withdraw any part
of such Member’s Capital Contributions from the Company; (c) demand the return
of such Member’s Capital Contributions; or (d) receive property other than cash
in return for such Member’s Capital Contribution.

Section 7.5    Member Compensation.
No Member shall receive any interest, compensation or drawing with respect to
its Capital Contributions or its Capital Account or for services rendered on
behalf of the Company or otherwise in its capacity as a Member, except as
otherwise provided in this Agreement.

Section 7.6    Other Ventures.
Notwithstanding any other provision of this Agreement or any duty existing at
law or in equity, the Members and their respective Affiliates at any time and
from time to time may engage in and possess interests in other business ventures
of any and every type and description, including other business ventures
competitive with, or of the same type and description as, the Company and the
Subject Companies, independently or with others, as long as such venture does
not cause any Subject Company to cease to hold any Energy Regulatory Approval or
to become subject to regulation under PUHCA, other than with respect to
regulations pertaining to maintaining Qualifying Facility status, as applicable,
in each case with no obligation to offer to such Subject Company, the Company,
any Member or any of their respective Affiliates the right to participate in, or
share the results or profits of, those activities (even if those activities may
be made possible or more profitable by reason of the Company’s or such Subject
Company’s activities), except any activity that would cause a Member to be a
Related Party.

Section 7.7    Confidential Information.
(a)    With respect to each of the Company, the Members and the Manager, except
to the extent necessary for the exercise of its rights and remedies and the
performance of its obligations under this Agreement, the Company, such Member
and the Manager will not itself use or intentionally disclose (and will not
permit the use or disclosure by any of its Affiliates, any of the officers,
directors or employees of it or its Affiliates (collectively,
“Representatives”), or any of its advisors, counsel and public accountants
(collectively, “Advisors”)), directly or indirectly, any of the terms and
conditions of the Project Documents, this Agreement, the other Investment
Documents or other information in respect of the transactions contemplated
hereby (“Confidential Information”); provided, that (i) the Company, any such
Member, the Manager and its Affiliates, Representatives and Advisors may use and
disclose Confidential Information to its Affiliates, Representatives and
Advisors and to the Company, any other Member, the Manager and its Affiliates,
Representatives and Advisors provided such use or disclosure is in connection
with its administration of its interests under this Agreement, (ii) the Company,
any such Member, the Manager and its Affiliates, Representatives and Advisors
may disclose Confidential Information to any Governmental Authority having
jurisdiction over the Company, such Member, the Manager or its Affiliates or as
may be required by law, (iii) the Company, any such Member, the Manager and its
Affiliates, Representatives and Advisors may use and disclose Confidential
Information that (A) has been publicly disclosed or is publicly known (other
than by the Company, such Member, the Manager or any of its Affiliates,
Representatives or Advisors in breach of this Section 7.7), (B) has come into
the possession of the Company, such Member, the Manager or any of its
Affiliates, Representatives or Advisors other than from the Company, another
Member or a Person acting on such other Member’s behalf or the Manager under
circumstances not involving to the knowledge of the Company, such Member or the
Manager any breach of any confidentiality obligation, or (C) has been
independently developed by the Company, such Member, the Manager or any of its
Affiliates, Representatives or Advisors without use of information obtained
under this Agreement, (iv) to the extent that such disclosure is (A) required by
law, a subpoena or any other applicable legal process or (B) by request of any
Governmental Authority having jurisdiction over such Party or its Affiliates,
any stock exchange on which such Party’s or its Affiliates Securities are traded
or any self-regulatory body having jurisdiction over such Party (including, to
the extent applicable, the Financial Industry Regulatory Authority, Inc.), the
Company, such Member, the Manager or its Affiliates may disclose Confidential
Information provided that in such case the Company, such Member and the Manager
shall, unless otherwise prohibited by law, (1) give prompt notice to the
Company, the other Members or Manager that such disclosure is or may be required
and (2) cooperate in protecting such confidential or proprietary nature of the
Confidential Information which must so be disclosed; provided that no such
notification shall be required in respect of any disclosure to FERC, any Energy
Regulatory Authority or bank, insurance or financial industry regulatory
authorities having jurisdiction over the Company, such Member, the Manager or
its Affiliates, (v) disclosures to lenders, potential lenders or other Persons
providing financing to the Company or any Subject Company or to their respective
representatives and advisors, the Company, any Member, the Manager or its
Affiliates and potential purchasers of equity interests in the Company, the
Company, any Member, the Manager or its Affiliates are permitted, any person to
which such Member sells or offers to sell its investment in the Company or any
portion thereof, if such Persons have agreed to abide by the terms of this
Section 7.7 or have otherwise entered into an agreement with restrictions on
disclosure substantially similar to the terms of this Section 7.7 (or in the
case of advisors, are otherwise bound by professional or legal obligations of
confidentiality), (vi) the Company, any such Member, the Manager and its
Affiliates, Representatives and Advisors may disclose Confidential Information,
and make such filings, as may be required by this Agreement or the Project
Documents, (vii) any Member which is an insurance company or an Affiliate
thereof may disclose such information to the National Association of Insurance
Commissioners and any rating agency requiring access to its portfolio,
(viii) any Member and its Affiliates, Representatives and Advisors may disclose
Confidential Information relating to any Project (but not Confidential
Information relating to any other Member) to lenders, potential lenders or other
Persons providing financing to any Person developing or proposing to develop the
remaining phases of any Project and potential purchasers of equity interests in
such Person or potential power or REC purchasers from such Persons, or to any
Person in connection with the operation of any Project if, in each case
described in this clause (viii), such Persons have agreed to abide by the terms
of this Section 7.7 or have otherwise entered into a Contract with restrictions
on disclosure substantially the same (and for not less than two (2) years in
duration) as the terms of this Section 7.7 (or in the case of Advisors, are
otherwise bound by professional or legal obligations of confidentiality), and
(ix) any such Member may disclose Confidential Information to the IRS or any
state taxing authority in connection with any communication regarding the tax
consequences of any Project, any Subject Company’s ownership and operation of
the applicable Project or such Member’s ownership of an interest in the Company;
provided that such Member shall, as soon as practicable, notify the other
Members of such disclosure, furnish a copy of any written material provided to
the IRS or any state taxing authority to the other Members and, if practicable,
afford the other Members reasonable opportunity to comment on the proposed
disclosure (but for the avoidance of doubt the other Members will not have the
right to consent to such proposed disclosure). A Member’s obligations pursuant
to this Article VII shall survive the Transfer of its Units.
(b)    The foregoing obligations shall not apply to the tax treatment or tax
structure of the transactions contemplated hereby and each Member (and any
employee, representative, or agent of any Member) may disclose to any and all
Persons of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and all other materials of any kind (including opinions or
other tax analysis) that are provided to any Member relating to such tax
treatment and tax structure (all such information that may be disclosed being
the “Tax Information”). However, any such Tax Information is required to be kept
confidential to the extent necessary to comply with any applicable securities
laws. The preceding sentences are intended to cause the transactions
contemplated hereby not to be treated as having been offered under conditions of
confidentiality for purposes of Treasury Regulations Sections 1.6011‑4(b)(3) and
301.6111‑2(a)(2)(ii) and shall be construed in a manner consistent with such
purpose. For purposes of this provision, the Tax Information includes only those
facts that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment or tax structure of the transactions contemplated
hereby and, to eliminate any doubt, therefore specifically does not include
information that either reveals or standing alone or in the aggregate with other
information so disclosed tends of itself to reveal or allow the recipient of the
information to ascertain the identity of the Company or any Member or the Class
B Member (or potential member), or any other third parties involved in any of
the transactions contemplated hereby or any other potential transactions with
any of the foregoing.
(c)    Except as otherwise permitted by this Section 7.7, no Member shall
include in a press release or otherwise disclose (other than as required to be
included in a filing to FERC, any Energy Regulatory Authority or any bank,
insurance or financial industry regulatory authority having jurisdiction over
such Member, its affiliates or permitted transferees) the name of any Member as
an equity investor or potential equity investor without the prior written
consent of such Member which consent shall not be unreasonably withheld.
(d)    If the Company or any subsidiary thereof is required at any time to make
any regulatory filing to the FERC or any Energy Regulatory Authority that
identifies by name, or otherwise relates specifically to, any Member or any of
its affiliates or permitted transferees, then the Company shall submit (or the
Company shall cause its subsidiary to submit) an advance draft of such
regulatory filing to such Member or its affiliate or permitted transferee, as
applicable, as early as practicable in advance of the specified deadline imposed
by FERC or such Energy Regulatory Authority or its regulations. Such Member (or
its affiliate or permitted transferee, as applicable) shall have the right to
provide comments to such regulatory filing as it relates to such Member (or its
affiliate or permitted transferee), and the Company or its subsidiary shall
incorporate or accommodate, prior to submitting such filing, such comments
timely received. A Member’s failure to promptly provide such comments shall
constitute approval of the making of such regulatory filing by the Company or
subsidiary thereof.
(e)    If any Member is required at any time to make any regulatory filing
(other than a filing to any bank, insurance or financial industry regulatory
authority having jurisdiction over such Member or its affiliates) that
identifies by name, or otherwise relates specifically to, any other Member, then
such Member shall submit an advance draft of the relevant portions of such
regulatory filing to such other Member. Such other Member shall have the right
to provide comments to such regulatory filing as it relates to such other
Member, and the Member making such filing shall incorporate or accommodate,
prior to submitting such filing, such reasonable comments. The Parties
acknowledge and agree that from time to time a Member may be required to submit
a regulatory filing or reporting that may be subject to the Freedom of
Information Act.

Section 7.8    Company Property.
All property owned by the Company, whether real or personal, tangible or
intangible and wherever located, shall be deemed to be owned by the Company, and
no Member, individually, shall have any ownership of such property.

Article VIII    
ADMINISTRATIVE AND TAX MATTERS

Section 8.1    Intent for Income Tax Purposes.
The Members intend that the Company be treated as a partnership for federal,
state and local income tax purposes and that it be operated in a manner
consistent with such treatment, but that the Company not be operated or treated
as a “partnership” for any other purpose, including, but not limited to,
Section 303 of the Federal Bankruptcy Code, and the provisions of this Agreement
may not be construed to suggest otherwise.

Section 8.2    Books and Records; Bank Accounts; Company Procedures.
(a)    The Company’s books of account shall be prepared and maintained in
accordance with GAAP for the type of business of the Company. The Manager shall
cause to be kept, at the principal place of business of the Company, full,
proper, complete and accurate ledgers and other books of account and records of
all receipts and disbursements and other financial activities of the Company in
accordance with prudent business practices and as required by Law, including the
following documents:
(i)    A copy of the Delaware Certificate and all certificates of amendment
thereto, together with executed copies of any powers of attorney pursuant to
which any certificate has been executed;
(ii)    Copies of the Company’s and each Subject Company’s federal, state and
local income tax or information returns and reports, if any, for the six (6)
most recent Taxable Years or, if later, until the statute of limitations expires
on any IRS, state, or local tax audit of such returns or reports of the Company
and the Subject Companies;
(iii)    Copies of this Agreement and all amendments thereto;
(iv)    Copies of the formation documents and operating agreement of each
Subject Company;
(v)    Financial statements, including a balance sheet and statements of income
(or loss), of the Company for, to the extent applicable, each of the six (6)
most recent Fiscal Years, including quarterly and monthly internal financial
statements of the Company;
(vi)    The Company’s books and records for at least the current and, to the
extent applicable, the past three (3) Fiscal Years;
(vii)    the Register;
(viii)    minutes of meetings of the Members; and
(ix)    copies of all Project Documents.
(b)    The books of account of the Company shall be (i) maintained on the basis
of a Fiscal Year and (ii) maintained on an accrual basis in accordance with
GAAP.
(c)    Funds of the Company shall be deposited in such banks or other
depositories, and withdrawals from any such depository shall be made as
determined by the Manager. All monies in bank accounts shall be retained in cash
or invested in Permitted Investments.
(d)    The Manager shall cause the Company to maintain its existence separate
and distinct from any other Person, including causing the Company to take the
following actions:
(i)    maintaining in full effect its existence, rights and franchises as a
limited liability company under the laws of its jurisdiction of formation and
obtaining and preserving its qualification to do business in each jurisdiction
in which such qualification is or will be necessary to protect the validity and
enforceability of its applicable operating agreement and each other Contract
necessary or appropriate to properly administer its applicable operating
agreement and permit and effectuate the transactions contemplated in its
applicable operating agreement;
(ii)    conducting its affairs separately from those of the Manager and its
Affiliates and maintaining accurate and separate books and records;
(iii)    acting solely in its own limited liability company name and not that of
any other Person, including the Manager and its Affiliates;
(iv)    not holding itself out as having agreed to pay, or as being liable for,
the obligations of any other Person;
(v)    not commingling its Assets with those of any other Person;
(vi)    observing all limited liability company formalities required in this
Agreement and the Delaware Certificate;
(vii)    paying the salaries of its own employees, if any;
(viii)    not acquiring obligations of its Members, the Manager or their
respective Affiliates;
(ix)    holding itself out as a separate entity; and
(x)    correcting any known misunderstanding regarding its separate identity.

Section 8.3    Information and Access Rights.
The Members and their respective agents also will have the right, at their sole
risk and expense and upon reasonable prior notice to the Manager, to inspect the
Projects, and the Company’s Assets no more than twice per Taxable Year and to
audit, examine and make copies of all relevant documents, books and records of
the Company. Any such inspection will be conducted during normal business hours
and so as not to unreasonably interfere with the business of the Manager. The
foregoing rights may be exercised through any agent or employee of such Member
designated in writing by it or by an independent public accountant, engineer,
attorney or other consultant so designated. Any inspection of Projects shall be
subject to all restrictions and conditions included in the operating agreement
of the applicable Subject Company.

Section 8.4    Reports.
The Manager shall, at the Company’s expense, deliver, or caused to be delivered,
to each Member, the following reports, information and consolidated financial
statements for the Company and its consolidated subsidiaries, at the times
indicated below:
(a)    Annually, within one hundred twenty (120) days after the end of each
Fiscal Year (and, for the avoidance of doubt, the first such Fiscal Year for
which financial statements shall be delivered shall be the Fiscal Year ending
December 31, 2017), unaudited consolidated financial statements for the Company
and its consolidated subsidiaries prepared on a GAAP basis effective as of the
end of the immediately-preceding year, including a consolidated balance sheet
and consolidated statements of income, members’ equity and changes in cash
flows;
(b)    The Aggregate Tracking Model prepared pursuant to Section 10.1;
(c)    Quarterly within sixty (60) days after the end of each Fiscal Quarter
other than the fourth Fiscal Quarter, unaudited quarterly consolidated financial
statements of the Company and its consolidated subsidiaries for the Fiscal
Quarter and portion of the Fiscal Year then ended (including a balance sheet,
income statement, statement of cash flows and statement of changes in Member’s
capital schedule) all in reasonable detail and fairly presenting the
consolidated financial position of the Company as of the end of such quarter,
prepared on a GAAP basis, subject to lack of footnotes and normal year-end
adjustment;
(d)    Promptly following any request therefor, such other reports and
information in the possession of the Manager as reasonably requested by the
Members and such other reports reasonably requested by and paid for by the
requesting Member to the extent external costs are incurred with respect to the
preparation of such reports;
(e)    Copies of all material reports or (without duplication of any other
provisions of this Section 8.4) material notices delivered to or by the Company
or any Subject Company under any Project Document;
(f)    Within thirty (30) days after renewal, certificates of insurance
evidencing fire, liabilities, workers’ compensation and other forms of insurance
owned or held by or on behalf of the Company or the Subject Companies, and
promptly following receipt, any notices of nonpayment of premium, nonrenewal or
cancellation; and
(g)    Promptly after execution thereof, a copy of: (i)  any amendment,
modification, waiver or termination of any Fund Document, (ii) any new, or
substitution or replacement of a Fund Document; (iii) any new Contract between
the Company or any Subject Company and an Affiliate thereof and any amendment or
modification of any existing Contract between the Company or any Subject Company
and an Affiliate thereof; and (iv) any new Contract having a term in excess of
one year, or providing for payments by, or revenues to, the Company or any
Subject Company in excess of $2,000,000.

Section 8.5    Permitted Investments.
(a)    All cash of the Company may only be invested and reinvested in one of the
following investment alternatives (“Permitted Investments”):
(i)    Direct obligations of the United States of America (including obligations
issued or held in book-entry form on the books of the Department of the Treasury
of the United States of America) or obligations the timely payment of the
principal of and interest on which are fully guaranteed by the United States of
America;
(ii)    Obligations, debentures, notes or other evidence of Indebtedness issued
or guaranteed by any of the following: Export-Import Bank of the United States,
Federal Housing Administration or other agency or instrumentality of the United
States;
(iii)    Interest-bearing demand or time deposits (including certificates of
deposit) that are either (A) insured by the Federal Deposit Insurance
Corporation, or (B) held in banks and savings and loan associations, having
general obligations rated at least “A-” or equivalent by S&P and Moody’s, or if
not so rated, secured at all times, in the manner and to the extent provided by
Law, by collateral security described in clauses (i) or (iii) of this
Section 8.5(a), of a market value of no less than the amount of moneys so
invested;
(iv)    Obligations of any state of the United States or any agency or
instrumentality of any of the foregoing which are rated at least “AA” by S&P or
at least “Aa” by Moody’s;
(v)    Commercial paper rated (on the date of acquisition thereof) at least
“A-1” or “P-1” or equivalent by S&P or Moody’s, respectively (or an equivalent
rating by another nationally recognized credit rating agency of similar standing
if neither of such corporations is then in the business of rating commercial
paper), maturing not more than ninety (90) days from the date of creation
thereof but excluding any such commercial paper issued by any Member or any
Affiliate of the Manager;
(vi)    Money market mutual funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 and that at the time of such investment
are rated “Aaa” by Moody’s and/or “AAA” by S&P, including such funds for which
the Trustee or an affiliate provides investment advice or other services, each
of which must have capital in excess of $500,000,000 and at no point in time
will aggregate investments under this Section 8.5(a)(vi) constitute more than
five percent (5%) of any such fund’s capital; or
(vii)    Any other investments agreed to by the Members and the Manager.

Section 8.6    Tax Elections.
(a)    The Manager shall make the following federal income tax elections on the
appropriate Company tax returns:
(i)    To the extent permitted under Code Section 706, to elect the calendar
year as the Company’s Taxable Year;
(ii)    To elect the accrual method of accounting;
(iii)    To elect to amortize any organizational and start-up expenses of the
Company ratably over a period of one hundred eighty (180) months as permitted by
Code Section 709(b);
(iv)    If a valid election to adjust the basis of the Company’s properties
under Code Section 754 is not already in effect, to elect and to reelect, as
necessary, pursuant to Code Section 754, to adjust the basis of the Company’s
properties, including for any Taxable Year in which a distribution of the
Company’s property as described in Code Section 734 occurs, or a transfer of a
Membership Interest as described in Section 743 of the Code occurs;
(v)    The Company shall file an election under Section 6231(a)(1)(B)(ii) of the
Code and the Treasury Regulations thereunder to treat the Company as a
partnership to which the provisions of Sections 6221 through 6234 of the Code,
inclusive, apply, which election shall be made from time to time in the manner
and at the time required by Treasury Regulations Section 301.6231(a)(1)‑1 so
that the Company is subject to the TEFRA unified audit rules contained in
Section 6221 through 6234 of the Code for all Taxable Years ending after the
Effective Date; and
The Manager shall not make, or cause the Company or any Subject Company (to the
extent the Company has (directly or indirectly) management authority for any
Subject Company) to make, any tax election for the Company or any Subject
Company, except as otherwise provided herein, without the Consent of the Members
if such tax election would materially affect the economic consequences to the
Class A Members as set forth in any of the Fund Base Case Models. The Manager,
with the Consent of the Members, may elect to extend the time for filing any
Company tax return as provided for under the Code and applicable state statutes.
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law. No
Member, Manager, officer or agent of the Company is authorized to, or may, file
IRS Form 8832 (or alternative or successor form) to elect to have the Company or
any Subject Company classified as an association taxable as a corporation for
federal income tax purposes under Treasury Regulations Section 301.7701‑3. The
Manager and each Member shall, in addition, affirmatively take such action
within its control as may be necessary or required to maintain the status of the
Company as a partnership for federal, state and local income tax purposes.

Section 8.7    Tax Matters Person and Company Tax Filings.
(a)    The Initial Class B Member shall be, and so long as it continues to be
the Manager, shall continue to be, the “tax matters partner” of the Company
pursuant to Section 6231(a)(7) of the Code, and, for all tax years beginning
after December 31, 2017, the “partnership representative” of the Partnership, as
defined in Section 6223(a), as amended by the Budget Act (any Member acting in
the capacity of the tax matters partner or the partnership representative, the
“Tax Matters Member”); provided, that if the Initial Class B Member is no longer
the Manager, the Person selected as the successor Manager pursuant to
Section 6.4(c) shall nominate a Member to become the new Tax Matters Member and
such Member shall become the new Tax Matters Member if approved by the Consent
of the Class A Members. The Tax Matters Member shall take such action as may be
necessary to cause, to the extent possible, each other Member to become a
“notice partner” within the meaning of Sections 6231(a)(8) and 6223 of the Code
(prior to amendment by the Budget Act). In the event of any pending tax action,
investigation, claim or controversy involving the Company which proposes or may
result in an adjustment to any item reported on a federal tax return of the
Class A Members or the Company, the Tax Matters Member, shall keep the other
Members fully and timely informed by written notice of any audit, administrative
or judicial proceedings, meetings or conferences with the IRS or other similar
matters that come to its attention in its capacity as Tax Matters Member.
Furthermore, the Class A Members shall have the right to review and comment on
any submissions to the IRS, and attend and jointly participate in any meetings
or conferences with the IRS at their own expense. In any such proceedings, the
Tax Matters Member shall take any action or omit to take any action reasonably
requested by the Consent of the Class A Members to the extent such action or
omission of action affects any tax item reported to the Class A Member on a
Schedule K‑1 from the Company and / or reported on any federal income tax return
of the Class A Member or would materially affect the economic consequences to
the Class A Members as set forth in any of the Fund Base Case Models.
(b)    The Tax Matters Member is authorized to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by taxing authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services and costs
associated therewith. Notwithstanding the foregoing, the Tax Matters Member will
not take any action with respect to any material matter pursuant to Code
Sections 6222 through 6234 (prior to amendment by the Budget Act) or pursuant to
Subchapter C of Chapter 63 of Subtitle F of the Code (under the Budget Act), and
any action pursuant to Code Sections 6225 or 6226, which binds the Company or
the Class A Members, including, in each case, extending the period of
limitations for making assessments or settling any tax audit or controversy, if,
in any case, the taking of such action could materially and adversely affect any
tax item reported to the Class A Member on a Schedule K-1 and/or reported on any
tax return of the Class A Member or would materially and adversely affect the
economic consequences to the Class A Members as set forth in any of the Fund
Base Case Models or the Cumulative Base Case Model, without the consent of the
Class A Members. The Tax Matters Member will consult the Class A Members, and
use reasonable best efforts to minimize the economic burden due to taxes on the
Members and their direct and indirect beneficial owners by making an election
under Code Section 6226 and, to the extent available, by making modifications to
an imputed underpayment available under Code Sections 6225(c)(3), (4), and (5)
(in each case, under the Budget Act), or otherwise. If any Member intends to
file, pursuant to Section 6227 of the Code (prior to amendment by the Budget
Act), a request for an administrative adjustment of any such partnership item of
the Company, or to file a petition under Sections 6226, 6228 or other Sections
of the Code (prior to amendment by the Budget Act) with respect to any such
partnership item or any other tax matter involving the Company, such Member
shall, at least thirty (30) days prior to any such filing, notify the other
Members of such intent, which notification must include a reasonable description
of the contemplated action and the reasons for such action. Any cost or expense
incurred by the Tax Matters Member in connection with its duties, including, if
relevant, the preparation for or pursuance of administrative or judicial
proceedings, shall be paid by the Company. The Class A Member will use
commercially reasonable efforts to ensure that any Tax Matter relating to the
Company is properly addressed as a “partnership item”, within the meaning of
Section 6231(a)(3) of the Code (prior to amendment by the Budget Act), at the
Company level. In the event that the Class A Member is unsuccessful in such
efforts to cause the IRS to address such claim as a “partnership item,” the
Class A Member shall, to the extent practicable under the circumstances, provide
notification, information, documents, correspondence and a reasonable
opportunity for the Class B Member to control such matter in the same degree as
provided for under this Section 8.7.
(c)    The Members acknowledge that Subchapters C and D of Old Chapter 63 of the
Code have been repealed, and that New Chapter 63 of the Code has been amended,
by Section 1101 of the Budget Act, to be effective with respect to taxable years
beginning after December 31, 2017. The Members agree to cooperate, reasonably
and in good faith, to preserve and retain after the effective date of Section
1101 of the Budget Act, to the extent possible, the substantive arrangement and
relative and analogous rights, duties, responsibilities and obligations of and
limitations imposed upon the Members reflected in this Section 8.7 under Old
Chapter 63 with respect to Tax audits and other administrative procedures
addressed by Section 1101 of the Budget Act, including the limitations and
obligations imposed on the Tax Matters Member. In furtherance of the foregoing:
(i)    The Members agree that, if the Company receives a notice of final
partnership administrative adjustment that would, with the passing of time,
result in an “imputed underpayment” imposed on the Company as that term is
defined in Section 6225 of New Chapter 63 of the Code, then, the Partnership
Representative shall request any applicable modifications to such imputed
underpayment pursuant to Section 6225(c) of New Chapter 63 of the Code.
(ii)    None of the Members shall make any election under section 1101(g)(4) of
the Budget Act or any subsequent law or guidance to have the provisions of
section 1101 of the Budget Act apply to the Company prior to any taxable year of
the Company beginning after December 31, 2017.
(iii)    In the event there are additional statutory amendments; temporary,
proposed or final Treasury Regulations; any IRS guidance published in the
Internal Revenue Bulletin and/or Cumulative Bulletin; any notice, announcement,
revenue ruling or revenue procedure or similar authority issued by the IRS; or
any other administrative guidance, in each case, interpreting or applying
Section 1101 of the Budget Act, if necessary, the Members shall amend this
Agreement to remain consistent with the intent of this Section 8.7.
(iv)    Any taxes, penalties, and interest payable by the Company or any
fiscally transparent entity in which the Company owns an interest under the
Budget Act will be treated as specifically attributable to the Members, and the
Tax Matters Member will use reasonable best efforts to allocate the burden of
(or any diminution in distributable proceeds resulting from) any such taxes,
penalties or interest to those Members to whom such amounts are specifically
attributable (whether as a result of their status, actions, inactions or
otherwise), as determined by the Tax Matters Member. In connection with the
foregoing, to the extent that the Company is assessed amounts under Section
6221(a) of the Code (as amended by the Budget Act), and an election under
Section 6226 of the Code (as amended by the Budget Act) is not made or each
Member has not otherwise satisfied its allocable share of such assessed amount,
each current or former Member to which the assessment relates will remit to the
Company, within thirty (30) days’ written notice by the Tax Matters Member, an
amount equal to such Member’s allocable share of the assessment, including such
Member’s allocable share of any interest imposed on the Company. The foregoing
sentence will survive the dissolution of the Company, the withdrawal of any
Member from the Company and the transfer of any Member’s Units.
(d)    Tax Returns.
(i)    Preparation of Tax Returns. The Tax Matters Member shall prepare, or
cause to be prepared by the Certified Public Accountant, and timely file (on
behalf of the Company) all federal, state and local tax returns required to be
filed by the Company. Each Member shall furnish to the Tax Matters Member all
pertinent information in its possession relating to the Company’s operations
that is reasonably necessary to enable the Company’s tax returns to be timely
prepared and filed.
(ii)    Furnishing Returns. The Tax Matters Member shall use commercially
reasonable efforts to furnish to the Members, (A) by no later than March 10th of
each year, an estimate of all items of Company income, gain, loss, deduction,
and credit (including ITCs) of the Company and the Members’ respective allocable
shares thereof expected by the Tax Matters Member to be reported on the Tax
Return to be filed by the Tax Matters Member for the immediately preceding
Taxable Year, and (B) by no later than June 30 of each Taxable Year (or, if
earlier, thirty (30) days prior to the date on which the Tax Matters Member
intends to file the Tax Return), the Tax Return proposed to be filed by the Tax
Matters Member.
(iii)    Costs of Preparation. The Company shall bear the costs of the
preparation and filing of its returns, including the fees of the independent
public accounting firm.
(e)    The provisions of this Article VIII will survive the termination of the
Company or the termination of any Member’s interest in the Company and will
remain binding on the Member for the period of time necessary to resolve with
the IRS or other federal tax agency any and all federal income tax matters
relating to the Company that are subject to Code Sections 6221 through 6233.
(f)    Additional Requirements for an Indemnified Tax Claim.
(i)    The Class B Member will notify the Class A Member of (A) any written
communication it receives from the IRS or a Subject Company that, if sustained
may require the Class B Member to make a contribution to the Company or
otherwise indemnify the Class A Member or any counterparty to any Fund Document
or Subject Company (an “Indemnified Tax Claim”).
(ii)    Notwithstanding anything in this Agreement to the contrary, after
consulting with the Class A Member, the Class B Member may in its sole
discretion exercise in good faith control any Indemnified Claim, including
controlling any IRS audit (including selection of counsel) determining whether
to settle or to commence a judicial action or to appeal any adverse
determination of a judicial tribunal with respect to an Indemnified Claim.

Section 8.8    Financial Accounting.
Each Member may report the transactions contemplated hereby for financial
accounting purposes in such manner as the Member and its accountants may
determine appropriate.

Section 8.9    Membership Interest Legend.
(a)    Until (i) the securities representing ownership of membership interests
in the Company are effectively registered under the Securities Act, or (ii) the
holder of such securities delivers to the Company a written opinion of counsel
of such holder to the effect that such legend is no longer necessary under the
Securities Act, the Company will cause each certificate representing its
securities to be stamped or otherwise imprinted with the following legend:
THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAW OF ANY
STATE. SUCH MEMBERSHIP INTEREST MAY NOT BE SOLD OR TRANSFERRED UNLESS
SUBSEQUENTLY REGISTERED OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
(b)    The Company will also cause each certificate representing its securities
to be stamped or otherwise imprinted with the following legend:
THE MEMBERSHIP INTEREST AND UNITS REPRESENTED BY THIS CERTIFICATE ARE, AND SHALL
BE, FOR ALL PURPOSES, “CERTIFIED SECURITIES” UNDER AND GOVERNED BY ARTICLE 8
(INCLUDING SECTION 8‑103(c) THEREOF) AND ALL OTHER PROVISIONS OF THE UNIFORM
COMMERCIAL CODE IN EFFECT FROM TIME TO TIME IN THE STATE OF DELAWARE.

Section 8.10    Representations, Warranties and Covenants of the Members.
Each Member, severally but not jointly, represents, warrants, and with respect
to clauses (f) and (g) below, covenants to the Company and each other Member
with respect to itself only, that: (I) (x) the following statements are true and
correct as of, with respect to the Member, the Effective Date, (y) the following
statements are true and correct as of, with respect to any other Person
hereafter admitted as a Member pursuant to this Agreement, the date such Person
is so admitted as a Member, and (II) with respect to clauses (f) and (g) below,
shall be true and correct at all times that such Person is a Member:
(a)    It is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
(b)    It has the full right, power and authority to perform its obligations
hereunder.
(c)    The execution and delivery of this Agreement by the Member and the
consummation by such Member of the transactions contemplated hereby have been
duly authorized by all necessary entity action required on the part of such
Member, its respective members and their respective managing members (as
applicable). This Agreement has been duly executed and delivered by such Member.
This Agreement is a legal valid and binding obligation of such Member
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general equitable principles.
(d)    It has such sophistication, knowledge and experience in financial and
business matters that it is capable of evaluating the merits, risks and
suitability of entering into the Transaction. It is acquiring its Membership
Interest for its own account and not as a nominee or agent. It understands its
Membership Interest have not been, and will not be, registered under the
Securities Act and are being acquired in a transaction not involving a public
offering by reason of a specific exemption from the registration provisions of
the Securities Act, the availability of which depends upon, among other things,
the bona fide nature of each Member’s investment intent and the accuracy of the
Members’ respective representations as expressed herein. It understands that no
public market now exists for the Membership Interests or any of the securities
of the Company and that neither the Company nor any Member or Affiliate thereof
has made any assurances that a public market will ever exist for the Membership
Interests or the Company’s securities.
(e)    It has discussed the Transaction and the accounting and tax treatment
that it intends to accord the Transaction with its independent advisors. It is
solely responsible for deciding to enter into the Transaction and has not relied
on any other party (save for any representations made in this Agreement), other
than its independent advisors, in respect of the accounting or tax treatment to
be applied to the Transaction, or the overall suitability of the Transaction. It
is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of the Securities Act, and is able to bear the economic risk of losing its
entire investment in the Company.
(f)    It will report the Transaction in accordance with this Agreement and its
own applicable regulatory requirements, including the accounting and tax
treatment to be accorded to the Transaction.
(g)    It is not now and it shall not become a Disqualified Entity or Related
Party.
(h)    That no part of the aggregate Capital Contributions made by such Member
and used by such Member to acquire any Units, constitutes Assets of any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or other “benefit
plan investor” (as defined in U.S. Department of Labor Reg. §§ 2510.3-101 et
seq. and Section 3(42) of ERISA) or Assets allocated to any insurance company
separate account or general account in which any such employee benefit plan or
benefit plan investor (or related trust) has any interest.
(i)    It (or, if it is a disregarded entity for federal income tax purposes,
the Person treated for federal income tax purposes as the owner of its assets)
is a “United States person” as defined in Section 7701(a)(30) of the Code and is
not subject to withholding under Section 1446 of the Code.
(j)    It will not take any action or change its status if such action or change
would result in a breach of a Company covenant or is otherwise prohibited by the
terms of the Fund Documents.

Section 8.11    Survival.
The representations, warranties and covenants herein shall be continuing
agreements of the Members that made them and shall survive the termination of
this Agreement and the Company.

Article IX    
TRANSFERS OF INTERESTS

Section 9.1    Transfer Restrictions.
A Member may not Transfer or Encumber all or any portion of its Membership
Interest, except in strict accordance with this Article IX. References in this
Agreement to Transfers or Encumbrances of a “Membership Interest” shall also
refer to Transfers or Encumbrances of a portion of a Membership Interest. Any
attempted Transfer or Encumbrance of any Membership Interest, other than in
strict accordance with this Article IX, shall be, and is hereby declared, null
and void ab initio. The Members agree that a breach of the provisions of this
Article IX may cause irreparable injury to the Company and to the other Members
for which monetary damages (or other remedy at Law) are inadequate in view of
(a) the complexities and uncertainties in measuring the actual damages that
would be sustained by reason of the failure of a Member to comply with such
provision and (b) the uniqueness of the Company’s business and the relationship
among the Members. Accordingly, the Members agree that the provisions of this
Article IX may be enforced by specific performance.

Section 9.2    Permitted Transfers.
Prior to the expiration of the Investment Period, a Member may only Transfer
(other than a Transfer pursuant to an Encumbrance entered into in accordance
with Section 9.4) all or part of its Units (and the Class A Interest represented
thereby) with the Consent of the Members. Following the expiration of the
Investment Period, a Member may Transfer all or part of its Units (and
Membership Interest represented thereby) to a Person that is not a Disqualified
Transferee, provided that it satisfies the requirements of Section 9.3.
Notwithstanding anything in this Section 9.2 to the contrary, a Transfer upon
foreclosure (or in lieu of such foreclosure) under an Encumbrance on such
Member’s Units permitted in accordance with Section 9.4 shall not require the
approval by the Consent of the Members.

Section 9.3    Conditions to Transfers.
Except as otherwise provided in this Article IX, all Transfers permitted hereby
shall be subject to the satisfaction of the following requirements:
(a)    Transfer Documents. The following documents shall have been delivered by
the Transferring Member to the Manager and each other Member:
(i)    Notice. Written notice not less than ten (10) Business Days prior to the
proposed effective date of such Transfer.
(ii)    Transfer Instrument. An instrument executed by the Transferring Member
and the Transferee implementing the Transfer, in substantially the form of
Exhibit C hereto or such other form that is reasonably satisfactory to the
Manager (which approval shall not be unreasonably withheld or delayed) and which
contains: (A) the notice address of the Transferee; (B) if applicable, the
Parent of the Transferee; (C) the number of Units as to each class of Membership
Interest held by the Transferring Member and held by the Transferee after the
Transfer (which must total the number of Units as to each class of Membership
Interest held by the Transferring Member before the Transfer); (D) the
Transferee’s ratification of this Agreement and its confirmation that the
representations and warranties in Article VIII applicable to it are true and
correct with respect to it; (E) the Transferee’s ratification of the Investment
Documents to which the Transferring Member is a party and agreement to be bound
by them to the same extent that the Transferring Member was bound by them prior
to the Transfer, including the assumptions of all liabilities and obligations
thereunder with respect to the Transferred Membership Interest (including,
without limitation and for the avoidance of doubt, each Member’s indemnification
obligations under Article XI in connection with any Indemnification Claims
arising out of or resulting from actions of the Member (or any successor
thereto) as Manager prior to any replacement of the Manager pursuant to
Section 6.4); and (F) representations and warranties by the Transferring Member
and its Transferee that the Transfer and the admission of the Transferee as a
Member is being made in accordance with all applicable Law, and that the
applicable conditions set forth in this Section 9.3 have been satisfied. Upon
any such Transfer, the Manager shall update Annex I and the Register
appropriately, and shall provide such updated Register to each Member.
(b)    Fund Documents. Such Transfer does not breach any provision of any Fund
Document or any other Project Document.
(c)    Applicable Law; Securities Law. Such Transfer does not violate any
provision of applicable Law, including, without limitation, applicable
securities Law.
(d)    Tax Consequences.
(i)    Entity Classification. Such Transfer does not cause the Company to be
classified as an entity other than a partnership (or cause the Company to be
treated as a publicly traded partnership taxable as a corporation) for purposes
of the Code.
(ii)    Recapture. If such Transfer would occur prior to the end of the
Recapture Period, such Transfer does not and will not result in the Recapture of
any ITCs previously accrued to the Company.
(iii)    Termination. Such Transfer would not result in the Company’s
termination within the meaning of Section 708 of the Code unless the transferee
has indemnified the other Members against any adverse tax effects that result
from such termination.
(iv)    Tax-Exempt Entity. Such Transfer is not to a tax-exempt entity (or, if
the transferee is a disregarded entity for federal income tax purposes, the
Person treated for federal income tax purposes as the owner of its assets is not
a tax-exempt entity) (within the meaning of Section 168(h)(2) of the Code) and
such Transfer, in the reasonable determination of the Company, does not present
a material risk that any property of the Company or any Subject Company would
thereby become “tax-exempt use property” within the meaning of Section 168(h)(6)
of the Code.
(e)    Payment of Expenses. The Transferring Member and the Transferee shall
have paid or reimbursed the Company and each Member for all reasonable costs and
expenses incurred by the Company and such Members in connection with the
Transfer and admission, on or before the tenth (10th) day after the receipt by
such Persons of the Company’s or any such Member’s invoice for the amount due.
(f)    No Release. Such Transfer shall not effect a release of the Transferring
Member from any liabilities to the Company or the other Members arising from
events occurring prior to or in connection with the Transfer.
(g)    Regulatory Matters. Such Transfer shall not result in (a) any Project
ceasing to be or a Qualifying Facility, to the extent applicable, (b) any
Subject Company becoming subject to regulation under PUHCA other than with
respect to regulations pertaining to maintaining Qualifying Facility status or
(c) any Subject Company ceasing to hold any other Energy Regulatory Approval.
(h)    Consents and Permits. All consents, approvals and Licenses and Permits
with respect to such Transfer shall have been obtained.
(i)    Investment Company Act. Such Transfer does not require the Company to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

Section 9.4    Encumbrances of Membership Interest.
A Member may Encumber its Membership Interest, and any Parent of a Member may
Encumber such Membership Interest indirectly, so long as the instrument creating
such Encumbrance provides that any Transfer upon foreclosure of such Encumbrance
(or Transfer in lieu of such foreclosure) shall, and the actual Transfer
relating to such Encumbrance (whether through foreclosure or in lieu of
foreclosure) shall (a) not be to a Disqualified Transferee, (b) during the
Investment Period, shall only be to a Qualified Transferee and (c) otherwise
comply with the requirements of Section 9.3. Notwithstanding the foregoing
provisions of this Section 9.4 (a) the Members agree to act in a commercially
reasonable manner in connection with a financing in which a Member intends to
grant a security interest in its Units and take such actions (or refrain from
taking such actions) as are reasonably requested by such Member to facilitate
the closing of such financing, including reasonably cooperating with such Member
to enter into a consent to assignment, provided that such consent to assignment
is reasonably acceptable to the Members, with such Member’s financing parties
and (b) such Member may Encumber its Membership Interests pursuant to and
subject to the terms of any such consent.

Section 9.5    Admission of Transferee as a Member.
Any Transferee in a Transfer permitted under Section 9.2 shall be admitted to
the Company as a Member, with the Membership Interest so transferred to such
Transferee, to the extent that (a) the Transferring Member making the Transfer
has granted the Transferee the Transferring Member’s entire Membership Interest,
or, in the case of Transfer of a part of such Member’s Membership Interest, the
express right to be so admitted as a Member and (b) such Transfer is effected in
strict compliance with Section 9.3.

Section 9.6    Change in Control.
The Class B Member shall provide prompt written notice to the Class A Member of
execution of definitive agreements, which if consummated would result in a
Change in Control (a “Change in Control Notice”). The Class A Member shall have
the right (the “Affiliate Termination Right”), exercisable within twelve (12)
months after the Class A Member’s receipt of a Change in Control Notice, to give
notice (the “Affiliate Termination Notice”) to the Class B Member that upon such
Change in Control the Class A Member desires to terminate the O&M Agreement and
the AMA. Such Affiliate Termination Notice shall specify the proposed
replacement operator and/or manager (“Replacement Service Provider(s)”), as
applicable, and include form replacement service contract(s) (“Replacement
Service Contract(s)”).
(a)    Promptly upon receipt of the Affiliate Termination Notice, the Class B
Member shall, at the Class B Member’s sole cost and expense, cause the
Independent Engineer to (i) determine whether (A) the creditworthiness and
operational capabilities of the Replacement Service Provider(s) and its or their
Affiliates are reasonably equivalent to the creditworthiness and operational
capabilities of the providers under the O&M Agreement and the AMA and (B) the
terms of the Replacement Service Contracts are in the aggregate at least as
favorable to NRG Chestnut Fund LLC as the terms of the O&M Agreement and the
AMA, and (ii) provide notice to the Class A Member and the Class B Member of
such determination. If the Independent Engineer determines that the Replacement
Service Providers are reasonably equivalent to the providers under the O&M
Agreement and AMA and the Replacement Service Contracts are at least as
favorable to NRG Chestnut Fund LLC as the terms of the O&M Agreement, such
determination shall be an “IE Approval”. If such determination is not an IE
Approval, the Class B Member may specify different proposed Replacement Service
Provider(s) and Replacement Service Contract(s) for the Independent Engineer’s
determination pursuant to this Section 9.6(a). The final determination of the
Independent Engineer which is not an IE Approval shall be an “IE Rejection”.
(b)    Upon receipt of the IE Approval, the Class A Member shall have thirty
(30) days to determine whether to proceed with termination of the O&M Agreement
and AMA. If an IE Approval is received and the Class A Member determines to
proceed with termination of the O&M Agreement and AMA, the Class B Member shall
use commercially reasonable efforts to obtain the consent of any Fund Investor,
backleverage lender or other Person whose consent is required to (i) terminate
the O&M Agreement and AMA and (ii) replace such agreements with the Replacement
Service Contracts.
(c)    Upon obtaining the consents described in clause (b) above, the Class B
Member and the Sponsor shall promptly, but in any event within sixty (60) days
after receipt of such consents, terminate, or cause to be terminated, the O&M
Agreement and AMA for convenience without any payment with respect to such
termination other than the payment of any Termination Costs required pursuant to
this Section 9.6.
(d)    In the event the O&M Agreement and/or the AMA are terminated pursuant to
this Section 9.6, the Class A Member shall be required to pay to the operator or
manager under the O&M Agreement and/or AMA, as applicable, Termination Costs (as
determined in accordance with Section 9.6(e)) only if following the Change in
Control the Person who ultimately Controls the Class B Member will not also
ultimately control the Class A Member (through the ownership of the non-public
shares of NRG Yield, Inc.) (the “Unaffiliated Scenario”). For clarity, the Class
A Member shall have no obligation to pay Termination Costs where (A) there is an
IE Approval and the Unaffiliated Scenario does not occur or (B) there is an IE
Rejection (whether or not the Unaffiliated Scenario occurs).
(e)    Within thirty (30) days after the Class B Member’s receipt of an
Affiliate Termination Notice, the Class B Member shall prepare in good faith and
deliver to the Class A Member a reasonable estimate of the Termination Costs
(defined below), including reasonable supporting detail thereof (the “Estimated
Termination Costs”). The Parties shall work together in good faith to resolve
any disagreements with respect to the Estimated Termination Costs. No later than
thirty (30) days following the effectiveness of the termination of the O&M
Agreement and AMA, as applicable, the Class B Member shall deliver to the Class
A Member a written statement (the “Termination Fee Statement”), certified by an
officer of the operator or manager under the O&M Agreement and AMA, setting
forth the final (x) Wind-down Costs, including reasonable supporting detail
thereof, and (y) Investment Costs, including reasonable supporting detail
thereof that (i) have actually been incurred with respect to the O&M Agreement
or AMA, as applicable, (ii) are not readily redeployed or amortized across other
projects, (iii) have been incurred or committed to be incurred between the
Effective Date and twelve (12) months following the effective date of
termination of the O&M Agreement and AMA, and (iv) have not already been
recovered through fees actually paid under the O&M Agreement or AMA, as
applicable (such Wind-down Costs and Investment Costs collectively, the
“Termination Costs”). If Termination Costs are payable pursuant to clause (d)
above, the Class A Member shall pay all Termination Costs to the operator or
manager, as applicable, within thirty (30) days of receipt of the Termination
Fee Statement; provided, that the maximum amount of Termination Costs that the
Class A Member shall be required to pay under this Agreement shall not exceed
one hundred thirty percent (130%) of the Estimated Termination Costs.
Notwithstanding anything in this Section 9.6 to the contrary, if (x) the Class A
Member does not provide the Class B Member with an Affiliate Termination Notice
within twelve (12) months of the effective date of a Change in Control (y) the
Class A Member receives an IE Rejection or (z) the Class A Member determines not
to proceed with termination of the O&M Agreement and AMA pursuant to clause (b)
above, the Affiliate Termination Right and the provisions of this Section 9.6
shall expire and be of no further force and effect.

Section 9.7    Terminated Member.
Upon the closing of a Transfer by a Member of all of its Membership Interest in
the Company in accordance with this Article IX, the following provisions shall
apply to the Transferring Member (now a “Terminated Member”):
(a)    The Terminated Member shall cease to be a Member immediately upon the
occurrence of such closing.
(b)    The Terminated Member shall no longer be entitled to receive any
distributions (including liquidating distributions pursuant to Section 12.2) or
allocations from the Company, and it shall not be entitled to exercise any
voting or consent rights or to receive any further information (or access to
information) from the Company (other than any required tax information).
(c)    The Terminated Member must pay (i) to the Company all amounts owed to the
Company by the Terminated Member and (ii) to each other Member all amounts owed
to such Member by the Terminated Member.
(d)    The Terminated Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Company that accrue
prior to the closing.
(e)    The Membership Interest, including the Capital Account balance
attributable thereto, of the Terminated Member shall be allocated among the
applicable Transferees in proportion to the relative Transferred Units acquired
by such Transferee.

Article X    
AGGREGATE TRACKING MODEL AND DISPUTE

Section 10.1    Aggregate Tracking Model.
(a)    The Manager will send the Members, within one hundred twenty (120) days
after the date of the Tax Return for the immediately preceding Fiscal Year was
filed, a report in the form of the Aggregate Tracking Model.
(b)    Prior to making any liquidating distribution pursuant to Section 12.2,
the Manager shall provide the Members an Aggregate Tracking Model specifying the
portion of the liquidation proceeds to be distributed to the Class A Members and
the portion of the Company Items to be allocated to the Class A Members under
Section 12.2.
(c)    The Manager will make its advisers (if any) available to answer any
questions about its calculations and reports made under this Section 10.1. Any
Class A Member may invoke the dispute resolution procedures in Section 10.2 to
resolve any item or procedure that is in dispute.

Section 10.2    Dispute.
If any Class A Member shall dispute any item or procedure or calculation of, or
which affects, its Capital Contribution set forth in a Capital Contribution
Request delivered to such Class A Member, such Class A Member shall notify the
Manager within ten (10) days following receipt of the notice or report disputed.
In such case, such Class A Member’s notification will set forth in reasonable
detail such Class A Member’s objections or disagreements, and the Parties shall
attempt in good faith to promptly resolve any differences as to the matters so
disputed. If the Parties are unable to resolve any such differences within ten
(10) days after the date of such Class A Member’s notice, then the actual
determination shall be finally referred to a nationally recognized independent
public accounting firm (which may or may not be the Certified Public Accountant)
selected by the Class A Members (by vote of the Consent of the Class A Members),
which accounting firm will be asked to designate one of its partners to act as
an independent expert for purposes of this Section 10.1 (the “Independent
Expert”). Such Class A Member and the Manager shall submit the pertinent
information, books and records, as applicable, and all other data necessary for
the Independent Expert to make his determination, including any additional data
requested by the Independent Expert. The Independent Expert shall keep
confidential all information submitted to him in connection with his resolution
of the dispute(s) hereunder. The Independent Expert shall be requested to render
his determination as promptly as possible after he receives all necessary data
and materials. The determination of the Independent Expert resolving a dispute
pursuant to this Section 10.1 shall be final and binding upon the disputing
parties, and such determination shall apply for all subsequent periods to any
item or procedure substantially similar to that determined hereunder. The
Company shall pay the fees of the Independent Expert incurred for such
determination.

Article XI    
INDEMNIFICATION

Section 11.1    Indemnification by the Members.
(a)    Indemnification by the Class B Member. Subject to the terms and
conditions of this Article XI, each Class B Member shall indemnify, defend,
reimburse and hold harmless each Class A Member and its respective parent or
subsidiary companies, shareholders, partners, members and other Affiliates, and
each of their respective officers, directors, managers, employees, attorneys,
contractors and agents (collectively, the “Class A Parties”), from and against
any and all claims, actions, causes of action, demands, assessments, losses,
damages, liabilities, judgments, settlements, Taxes, penalties, costs, and
expenses (including reasonable attorneys’ fees and expenses, including such fees
and expenses at trial and on any appeal), of any nature whatsoever
(collectively, “Damages”) asserted against, resulting to, imposed upon, or
incurred by the Class A Parties, directly or indirectly, by reason of or
resulting from: (i) any breach or failure by a Class B Member (whether in its
capacity as a Class B Member, the Manager, the Tax Matters Member or otherwise),
of any of its respective representations, warranties, covenants, obligations or
agreements contained in any Investment Document or any certificate delivered
thereunder or hereunder; (ii) any indemnity obligation due and payable to a Fund
Investor under the Fund Documents, solely to the extent relating to (x) a breach
of Sections 3.1 (Organization and Good Standing), 3.2 (Authorization, Execution
and Enforceability), 3.4 (Subsidiaries; Non-Related Liabilities), 3.5 (Members
of the Company; Additional Membership Interests), 3.6 (Warranty of Title;
Personal Property), 3.9 (Brokers), 4.1 (Organization and Good Standing), 4.2
(Authorization, Execution and Enforceability), 4.4 (Brokers) and 4.8 (Ownership)
of the ECCA or breach of any similar representations set forth in any other Fund
Document (y) a breach of Sections 3.23 (Taxes) and 3.24(a)-(c), (f), and (g)
(Tax Representations) of the ECCA or breach of any similar representations set
forth in any other Fund Document (but for the avoidance of doubt, not including
any representation with respect to the tax structure of any transaction or with
respect to, or which becomes incorrect as a result of, a change in law including
a change in Tax law) (unless caused by the breach or failure by a Class A Member
of any of its representations, warranties, covenants, obligations or agreements
contained in this Agreement or any other Investment Document) or (z) a breach by
an affiliate of the Class B Member under the MIPAs, the NRG Guaranty, the
Sponsor Guaranty, the O&M Agreement, or the Management Services Agreement (all
as defined in the ECCA); (iii) any indemnity obligation due and payable to a
Fund Investor under the Fund Documents, in connection with a breach not covered
by (ii) above (unless caused by the breach or failure by the a Class A Member of
any of its representations, warranties, covenants, obligations or agreements
contained in this Agreement or any other Investment Document); provided, that,
notwithstanding anything to the contrary contained herein, the Damages
indemnified by the Class B Members pursuant to this clause (iii) shall be
limited to an amount equal to 20% of the applicable indemnity obligation due and
payable to a Fund Investor under the Fund Documents; (iv) any underdeployment
penalty or other amount due and payable to a Fund Investor under the Fund
Documents as a result of a reduction of such Fund Investor’s capital
contributions under the Fund Documents; (v) any upfront fees or penalties
payable to a Fund Investor or backleverage lender in connection with the Fund
Documents or backleverage of a Backleveraged Fund Company, as applicable or (vi)
any breach or failure of any representations or warranties of any Subject
Company to any Fund Investor regarding any Project which are contained in any
Fund Document (collectively, “Class A Claims”). For the avoidance of doubt, in
the event that representations or warranties under the agreements described in
clause (ii)(z) of the preceding sentence are made to a Fund Investor and not to
the applicable Fund Company, Damages in respect of breaches thereof shall: (i)
include Damages resulting from a claim by the Fund Investor, and (ii) be
determined as if such representations and warranties were made to the Fund
Company as well as the Fund Investor. To the extent that any such Damages
relating to an Investor Claim remain unpaid after a claim has been properly made
therefor pursuant to this Article XI that is not subject to a bona fide dispute,
any distributions otherwise payable to the Class B Members under this Agreement
shall be used to satisfy the obligations of each Class B Member (whether in its
capacity as a Class B Member, the Manager, the Tax Matters Member or otherwise),
hereunder.
(b)    Indemnification by the Class A Member. Subject to the terms and
conditions of this Article XI, each Class A Member shall indemnify, defend,
reimburse and hold harmless each Class B Member and its respective parent or
subsidiary companies, shareholders, partners, members and other Affiliates, and
each of their respective officers, directors, managers, employees, attorneys,
contractors and agents (collectively, the “Class B Parties” and together with
the Class A Parties, the “Indemnified Parties”), from and against any and
Damages asserted against, resulting to, imposed upon, or incurred by the Class B
Parties, directly or indirectly, by reason of or resulting from (i) any breach
or failure by the Class A Member of any of its representations, warranties,
covenants, obligations or agreements contained in this Agreement or any other
Investment Document or any certificate delivered thereunder or hereunder; (ii)
any indemnity obligation due and payable to a Fund Investor under the Fund
Documents, in connection with a breach not addressed in Section 11.1(a)(ii)
(unless caused by the breach or failure by a Class B Member of any of its
representations, warranties, covenants, obligations or agreements contained in
this Agreement or any other Investment Document); provided, that,
notwithstanding anything to the contrary contained herein, the Damages
indemnified by the Class A Member pursuant to this clause (ii) shall be limited
to an amount equal to 80% of the applicable indemnity obligation due and payable
to a Fund Investor under the Fund Documents; or (iii) any indemnity obligation
due and payable to a Fund Investor under the Fund Documents if caused by the
breach or failure by a Class A Member of any of its representations, warranties,
covenants, obligations or agreements contained in this Agreement or any other
Investment Document (collectively, “Class B Claim” and together with an Investor
Claim, an “Indemnity Claim”). To the extent that any such Damages relating to a
Class B Claim remain unpaid after a claim has been properly made therefor
pursuant to this Article XI that is not subject to a bona fide dispute, any
distributions otherwise payable to the Class A Members under this Agreement
shall be used to satisfy the obligations of each Class A Member hereunder.
(c)    Indemnification by the Sponsor. Subject to the terms and conditions of
this Article XI, to the extent that any Damages relating to a Class A Claim
remain unpaid after a claim has been properly made therefor pursuant to this
Article XI that is not subject to a bona fide dispute, the Sponsor shall pay to
the Class A Parties any amounts validly due from the Class B Members under the
indemnity obligations set out in Section 11.1(a) above. If any claim is made
under this Section 11.1(c), the Sponsor shall have all of the rights of an
Indemnifying Member (as defined below).

Section 11.2    Limitation on Liability.
The indemnification obligations pursuant to this Article XI shall be subject to
the following limitations:
(a)    The amount of Damages for which a Member is obligated to indemnify with
respect to any Indemnity Claim shall be reduced to the extent of any amounts
actually received by the applicable Class A Parties or Class B Parties, as
applicable, after the Effective Date pursuant to the terms of the insurance
policies obtained and maintained by the Company or any Subject Company (if any)
covering such claim or any insurance proceeds from policies obtained and
maintained by or for the benefit of any such Person or any Affiliate thereof be
considered in connection with a reduction of Damages pursuant to this Section
11.2(a).
(b)    Damages paid pursuant to this Article XI shall be treated as a
non-taxable adjustment to purchase price or return of capital for federal income
tax purposes unless the Class A Member receives an opinion at a “more likely
than not” level or higher from a nationally-recognized law firm that such amount
is taxable. If such opinion is received, Damages paid pursuant to this
Article XI shall be grossed-up and paid on an After‑Tax Basis. To the extent an
Indemnified Party subsequently recovers all or a part of the Damages indemnified
under this Article XI, the Indemnified Party shall promptly refund the
applicable Member(s) that paid such Damages the recovered Damages on an
After‑Tax Basis; provided that any such refund shall not exceed the original
amount paid to the Indemnified Party by the applicable Member(s) (on an
After‑Tax Basis) hereunder.
(c)    The indemnification obligations under this Article XI shall be limited to
actual Damages and shall not include special, incidental, consequential,
indirect, punitive, or exemplary Damages (including lost profits and damages for
a lost opportunity); provided, that any incidental, consequential, indirect,
punitive, or exemplary Damages recovered by a third party (including
Governmental Authorities) against a Person entitled to indemnity pursuant to
this Article XI shall be included in the Damages recoverable under such
indemnity; and provided, further, that the loss, disallowance or reduction of
ITCs shall not be considered as special, incidental, consequential, indirect,
punitive or exemplary Damage and shall be included in the Damages recoverable
under this indemnity, but, with respect to Damages for the loss, disallowance or
reduction of ITCs, only with respect to a loss, disallowance or reduction
arising after the Effective Date and prior to the ten (10) year anniversary of
the latest Placed in Service Date for any Project.
(d)    No Indemnified Party may receive compensation for Damages suffered by
such Person to the extent that such Damages are attributable to (i) the gross
negligence or willful misconduct of such Indemnified Party or (ii) the breach of
any representation or warranty by such Indemnified Party in this Agreement to
the extent such representation or warranty was false when made.
(e)    Notwithstanding any limitation of liability contained in the O&M
Agreement or the AMA, as applicable, the Class B Member’s liability for Damages
under Section 11.2(a)(ii)(z) in respect of a breach by an Affiliate of the Class
B Member under the O&M Agreement or the AMA, as applicable, shall not exceed:
(i) an amount equal to two (2) years of the fees paid under the O&M Agreement or
AMA, as applicable, minus (ii) any payments made to the NRG Chestnut Fund LLC in
respect of such Damages under the O&M Agreement or AMA, as applicable.

Section 11.3    Procedure for Indemnification.
After receipt by an Indemnified Party under Section 11.1 of notice of the
commencement of any action, or any other actual or potential Indemnity Claim,
such Indemnified Party shall, if a claim in respect thereof is to be made
against a Member (the “Indemnifying Member”), give written notice thereof to
such Indemnifying Member. The failure to promptly notify the Indemnifying Member
shall not relieve such Indemnifying Member of any liability that it may have to
any Indemnified Party with respect to such action; provided that, to the extent
that any such failure to provide prompt notice is responsible for an increase in
the indemnity obligations of the Indemnifying Member, the Indemnifying Member
shall not be responsible for any such increase. In the case of any such action
brought against an Indemnified Party for which the Indemnified Party has given
written notice to the Indemnifying Member of the commencement thereof, the
Indemnifying Member shall be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. If the Indemnifying Member elects to
assume the defense of such action, the Indemnified Party shall have the right to
employ separate counsel at its own expense and to participate in the defense
thereof. If the Indemnifying Member elects not to assume (or fails to assume)
the defense of such action, or at any time fails diligently to pursue such
defense, the Indemnified Party shall be entitled to assume the defense of such
action with counsel of its own choice, at the expense of the Indemnifying
Member. If the action is asserted against both the Indemnifying Member and the
Indemnified Party and (a) there is a conflict of interests which renders it
inappropriate for the same counsel to represent both the Indemnifying Member and
the Indemnified Party or (b) such action could reasonably be expected to result
in the imposition of criminal liability, the Indemnifying Member shall be
responsible for paying for separate counsel for the indemnified party; provided,
however, that if there is more than one Indemnified Party and it is practical
for all such parties to be represented by common counsel, the Indemnifying
Member shall not be responsible for paying for more than one separate firm of
attorneys to represent the indemnified parties, regardless of the number of
indemnified parties. If the Indemnifying Member elects to assume the defense of
such action, (y) no compromise or settlement thereof may be effected by the
Indemnifying Member without the indemnified party’s written consent (which shall
not be unreasonably withheld) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Member and (z) the
Indemnifying Member shall have no liability with respect to any compromise or
settlement thereof effected without its written consent (which shall not be
unreasonably withheld) unless the Indemnifying Member has failed to defend such
Indemnified Party against such action.

Section 11.4    Exclusivity.
The Parties agree that, (a) except with respect to fraud or willful misconduct,
in relation to any breach, default, or nonperformance of any representation,
warranty, covenant, or agreement made or entered into by a Member (whether in
its capacity as a Member, the Manager, the Tax Matters Member or otherwise)
pursuant to this Agreement or any certificate, instrument, or document delivered
pursuant hereto or arising out of the transactions contemplated herein, the only
relief and remedy available to the other Members in respect of Damages fully
recoverable and addressed by the payment of money shall be as set forth in this
Article XI, but only to the extent properly claimable hereunder and as limited
pursuant to this Article XI or otherwise hereunder. For the avoidance of doubt,
no Party has waived any rights to pursue equitable remedies under this Agreement
or the other Investment Documents.

Section 11.5    No Right of Contribution.
After the Effective Date, the Company shall have no liability to indemnify a
Member on account of the breach of any representation or warranty or the
nonfulfillment of any covenant or agreement of the Company; and no Member shall
have any right of contribution against the Company.

Section 11.6    Entire Agreement.
Article XI of this Agreement constitutes the entire agreement and understanding
of the parties with respect to indemnification hereunder.

Article XII    
DISSOLUTION, LIQUIDATION AND TERMINATION

Section 12.1    Dissolution.
(a)    The Company will dissolve and its business and affairs will be wound up
on the first to occur of the following (the “Liquidating Events”):
(i)    The unanimous consent of the Members to dissolve the Company;
(ii)    Any other event upon the occurrence of which dissolution is required by
the Act (that the Act does not allow to be waived by agreement of the Parties),
unless, to the extent permitted by the Act, Members (other than the Member with
respect to which such event occurs) unanimously elect in writing, within ninety
(90) days of the date such event described in this Section 12.1(a)(ii) occurs,
to continue the business of the Company, in which case the Company will not
dissolve; or
(iii)    The sale, transfer or other disposition by the Company of all or
substantially all of its business and Assets.
(b)    Each Member agrees that, to the fullest extent permitted by Law, it will
not dissolve itself or the Company or withdraw from the Company except as set
forth in Section 12.1(a).

Section 12.2    Liquidation and Termination.
(a)    On dissolution of the Company, the Manager shall, with the Consent of the
Class A Members, act as liquidator. The liquidator shall proceed diligently to
wind up the affairs of the Company and make final distributions as provided in
this Agreement. The costs of liquidation will be borne as a Company Expense.
Until final distribution, the liquidator shall continue to operate the Company
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:
(i)    As promptly as reasonably practicable after dissolution and again after
final liquidation, the liquidator shall cause a proper accounting to be made by
the Certified Public Accountant of the Company’s Assets, liabilities, and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable.
(ii)    The liquidator shall pay from Company funds all of the debts and
liabilities of the Company or otherwise make adequate provision for them
(including the establishment of a cash escrow fund for contingent, conditional
or unmatured liabilities in such amount and for such term as the liquidator may
reasonably determine).
(iii)    With respect to the remaining Assets of the Company:
(A)    the liquidator shall use all commercially reasonable efforts to obtain
the best possible price and may sell any or all Company Assets (subject to any
and all restrictions to which any Project is subject), including to the Members
at such price, but in no event lower than the Fair Market Value thereof; and
(B)    with respect to all Company Assets that have not been sold, the Values of
such Assets shall be determined pursuant to subparagraph (b) of the definition
of Value.
(iv)    Any Company Items of income and gain (including any such items
attributable to the disposition or deemed disposition of Assets pursuant to
Section 12.2(a)(iii) for the Taxable Year during which the distribution of
liquidation proceeds occurs that have not been allocated pursuant to the
Regulatory Allocations shall first be allocated to each Member having a deficit
balance in its Capital Account, in the proportion that such deficit balance
bears to the total deficit balances in the Capital Accounts of all Members,
until each Member has been allocated Company Items of income and gain equal to
any such deficit balance in its Capital Account and such deficit balance has
thereby been eliminated. Any remaining Company Items for such Taxable Year
during which the distribution of liquidation proceeds occurs shall be allocated
among the Members in such manner as to ensure that, to the greatest extent
feasible, following these allocations, the balances in the Capital Accounts of
the Members are expected to result in distributions pursuant to
Section 12.2(a)(v) to the Class A Members and the Class B Members in accordance
with the sharing ratios set forth in Section 5.1(a); and
(v)    After giving effect to all allocations (including those under Section 4.2
and Section 12.2(a)(iv)), all prior distributions (including those under
Section 5.1) and all Capital Contributions (including those under Section 3.1,
Section 3.2 and Section 3.3) for all periods, all remaining cash and property
(including any Available Cash Flow and liquidation proceeds) shall be
distributed to the Members in accordance with the positive balances in their
Capital Accounts.
(vi)    Any distribution to the Members in respect of their Capital Accounts
pursuant to this Section 12.2 shall be made by the end of the Company taxable
year in which a Liquidating Event occurs (or if later, within ninety (90) days
after the date of such Liquidating Event).
(b)    The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member on account
of its Membership Interest and all the Company’s property and constitutes a
compromise to which all Members have consented pursuant to Section 18-502(b) of
the Act.

Section 12.3    Deficit Capital Accounts.
(a)    Except as expressly provided in this Section 12.3, no Member shall be
obligated to contribute cash to restore a deficit in its Capital Account
balance.
(b)    In the event the Class A Member’s interests in the Company are
“liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), if the Class A Member has a deficit Capital
Account balance in excess of the amount such Class A Member is deemed obligated
to restore pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5) (an “Adjusted Deficit Capital Account Balance”),
then the Class A Member shall be obligated to pay and restore to the Company
cash in an amount equal to such Adjusted Deficit Capital Account Balance by the
end of the Taxable Year during which the liquidation of the Company occurs, or
if later, within ninety (90) days after the date of such liquidation; provided,
however, that such restoration obligation of the Class A Member shall not, under
any circumstances be more than its DRO Amount.

Section 12.4    Termination.
On completion of the satisfaction of liabilities and distribution of Assets as
provided in this Agreement, the Manager (or such other Person or Persons as the
Act may require or permit) shall file a certificate of cancellation with the
Secretary of State of the State of Delaware and cancel any other filings made as
provided in Section 2.1, and shall take such other actions as may be necessary
to terminate the existence of the Company. Upon the filing of such certificate
of cancellation, the existence of the Company shall terminate (and the term of
the Company shall end), except as may be otherwise provided by the Act or other
applicable Law. All costs and expenses in fulfilling the obligations under this
Section 12.4 shall be borne by the Company.

Article XIII    
GENERAL PROVISIONS

Section 13.1    Offset.
Whenever the Company (or another Person on behalf of the Company) is to pay any
sum to any Member, any amounts then owed by such Member to the Company may be
deducted from such sum before payment, provided that no Member’s obligation to
make Capital Contributions may be deducted from any payment amounts without such
Member’s consent.

Section 13.2    Notices.
All notices, consents, demands, requests or other communications which may be or
are required to be given under this Agreement shall be in writing and shall
(a) be sent by overnight courier, facsimile, electronic mail or United States
mail, addressed to the recipient, postage paid, and registered or certified,
return receipt requested, or delivered to the recipient in person and (b) be
sent or delivered, in each case, at the addresses set forth on the signature
page of this Agreement or such other address as a Member may specify by notice
to the Company and the other Members; provided, that any Fund Documents,
financial models or reports required to be delivered under this Agreement shall
be emailed to (i) with respect to residential Projects,
NRGRPVHoldCo3LLC@nrg.com, and (ii) with respect to commercial or industrial
Projects, NRGDGPVHoldCo3LLC@nrg.com, and additionally, may be uploaded to a data
site mutually agreed to by the Members, including by allowing access to a Member
to a Fund Company data site, as long as such Members are delivered notice by one
of the other means allowed hereunder when and where such documents are
available. Any notice, request or consent to the Company must be given to the
Manager. Notices, consents, demands, requests and other communications shall be
deemed effective or served on the date of receipt at the address of the Person
to receive it.

Section 13.3    Counterparts.
This Agreement may be executed in one or more counterparts, each bearing the
signatures of one or more Members. Each such counterpart shall be considered an
original and all of such counterparts shall constitute a single agreement
binding all the parties as if all had signed a single document. Facsimile,
electronic mail or pdf signatures shall be accepted as original signatures for
purposes of this Agreement.

Section 13.4    Governing Law and Severability.
This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws and decisions of the State of Delaware without giving effect
to any choice of law or conflict of law rules or provisions of any other state
or jurisdiction that would cause the application of the laws of any jurisdiction
other than the State of Delaware. If any provision of this Agreement shall be
contrary to any other applicable Law, at the present time or in the future, such
provision shall be deemed null and void, but this shall not affect the legality
of the remaining provisions of this Agreement. This Agreement shall be deemed to
be modified and amended so as to be in compliance with applicable Law and this
Agreement shall then be construed in such a way as will best serve the intention
of the Parties at the time of the execution of this Agreement.

Section 13.5    Entire Agreement.
This Agreement, including any Annexes, Schedules and Exhibits, together with the
other Investment Documents, constitutes the entire agreement among the Members
regarding the terms and operations of the Company, except as amended in writing
pursuant to the requirements of this Agreement, and supersedes all prior and
contemporaneous agreements, statements, understandings and representations of
the Parties.

Section 13.6    Effect of Waiver or Consent.
A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations under this
Agreement, or any Investment Document is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement, or any Investment
Document. Failure on the part of a Person to complain of any act of any Person
or to declare any Person in default with respect to its obligations under this
Agreement, or any Investment Document, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute of limitations period has
run.

Section 13.7    Amendment or Modification.
Except as otherwise provided herein, this Agreement may be amended or modified
from time to time only by a written instrument executed by all Members.

Section 13.8    Binding Effect.
Subject to the restrictions on Transfers set forth in this Agreement, this
Agreement is binding on and inures to the benefit of the Members and their
respective legal representatives, permitted successors and permitted assigns.

Section 13.9    Further Assurances.
In connection with this Agreement and the transactions contemplated hereby, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions contemplated
here, including all filing, recording, publishing and other acts appropriate to
comply with all requirements for the operation of a limited liability company
under the laws of all jurisdictions where the Company shall conduct business.

Section 13.10    Jurisdiction.
The Parties agree to submit to the exclusive jurisdiction of the Supreme Court
of the State of New York and the Federal District Court located in the Borough
of Manhattan, State of New York, and any court of appeal from either thereof, in
connection with any action or other proceeding relating to this Agreement or the
transactions contemplated hereby. Each Party irrevocably waives and agrees not
to make, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the jurisdiction of any such court or to the laying of
venue of any such action or proceeding brought in any such court and any claim
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

Section 13.11    LIMITATION ON LIABILITY.
EXCEPT AS PROVIDED IN SECTION 11.2, NO DAMAGES SHALL BE MADE BY ANY PARTY HERETO
OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY
OTHER PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY
DAMAGES (INCLUDING DAMAGES FOR LOST OPPORTUNITY, LOST PROFITS OR REVENUES OR
LOSS OF USE OF SUCH PROFITS OR REVENUES) (WHETHER OR NOT THE CLAIM THEREFORE IS
BASED ON CONTRACT, TORT, DUTY IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH,
ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER INVESTMENT DOCUMENTS OR ANY ACT OR OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR, PROVIDED, HOWEVER, THAT
TO THE EXTENT A BREACH RESULTS IN THE LOSS, DISALLOWANCE OR REDUCTION OF ITCS,
THE VALUE OF SUCH LOST, DISALLOWED OR REDUCED ITCS TO THE EXTENT PROVIDED IN
SECTION 11.2 SHALL NOT CONSTITUTE SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR EXEMPLARY DAMAGES.
[Signature Pages Follow.]






24



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.


CLASS B MEMBER:
NRG RENEW DG HOLDINGS LLC
By:
     /s/ Craig Cornelius    
Name:    Craig Cornelius
Title:    President

Address:    5790 Fleet Street, Suite 200,
Carlsbad, CA 92008
    
Attention:    Office of the General Counsel
Telephone:     (760) 710-2187
Facsimile:     (760) 918-6780
Email:     jennifer.hein@nrg.com






A&R Limited Liability Company Agreement of NRG DGPV Holdco 3 LLC
S-1



--------------------------------------------------------------------------------







CLASS A MEMBER:
NRG YIELD DGPV HOLDING LLC


By:
     /s/ Christopher Sotos        
Name:    Christopher Sotos
Title:    President & Chief Executive Officer

Address:    804 Carnegie Center
Princeton, NJ 08540
Attention:    Office of the General Counsel
Phone:    609-524-4500
Fax:    609-524-4501
Email:    ogc@nrgyield.com


A&R Limited Liability Company Agreement of NRG DGPV Holdco 3 LLC
S-2



--------------------------------------------------------------------------------







SOLELY FOR PURPOSES OF ARTICLE XI:
NRG RENEW LLC


By:
     /s/ Craig Cornelius    
Name:    Craig Cornelius
Title:    Vice President

Address:    5790 Fleet Street, Suite 200,
Carlsbad, CA 92008
    
Attention:    Office of the General Counsel
Telephone:     (760) 710-2187
Facsimile:     (760) 918-6780
Email:     jennifer.hein@nrg.com




A&R Limited Liability Company Agreement of NRG DGPV Holdco 3 LLC
S-3



--------------------------------------------------------------------------------







Copies of notices to the Class B Member shall also be sent to:
NRG DGPV HOLDCO 3 LLC

Address:    5790 Fleet Street, Suite 200,
Carlsbad, CA 92008
    
Attention:    Office of the General Counsel
Telephone:     609-524-4500
Facsimile:     609-524-4501
Email:     ogc@nrg.com










A&R Limited Liability Company Agreement of NRG DGPV Holdco 3 LLC
S-4



--------------------------------------------------------------------------------






ANNEX I




Members
Member Name
Address for Notices
Initial Capital Contribution
Capital Account Balance
Number and Class of Units
NRG Yield DGPV Holding LLC


804 Carnegie Center Blvd.
Princeton, NJ 08540
Attention: Office of the General Counsel
Telephone: 609-524-4500
Facsimile: 609-524-4501
Email: ogc@nrgyield.com
1 USD
1 USD
1000 Class A Units
NRG Renew DG Holdings LLC






5790 Fleet Street, Suite 200
Carlsbad, CA 92008
Attention: Office of the General Counsel
Telephone: 609-524-4500
Facsimile: 609-524-4501
Email: ogc@nrg.com
15,627,024 USD
15,627,024 USD
1000 Class B Units








